ICJ_119_AerialIncident1999_PAK_IND_2000-06-21_JUD_01_PO_05_FR.txt. 60

OPINION DISSIDENTE DE M. PIRZADA
[Traduction]

Est contraint de se dissocier de la motivation de l'arrêt de la Cour, et de sa
conclusion, mais approuve les paragraphes SI à 55 de l'arrêt — L'effet de
(Indian Independence Act et de l'ordonnance relative à l'indépendance de I’ Inde
(accords internationaux) de 1947, qui ont divisé l'Inde britannique en deux
Etats indépendants, l'Inde et le Pakistan, tous deux Etats successeurs — L'Acte
général de 1928 a été dévolu à l'Inde et au Pakistan — De 1947 à 1999, l'Inde
et le Pakistan ont réglé leurs différends i) par voie de négociation, ii) par voie
de médiation, iii) par voie de règlement judiciaire, iv) ils étaient convenus de
s'adresser à la Cour internationale de Justice à défaut d'une autre juridiction, et
ils ont déposé un appel ou des requêtes devant la Cour — Le comportement de
l'Inde donne prise à l'application de la doctrine de l'estoppel — La réserve Com-
monwealth de l'Inde vise le Pakistan et lui seul, et elle est caduque, discrimina-
toire et nulle en vertu de l'article 39 de l'Acte général — La réserve Com-
monwealth peut être dissociée de la déclaration de l'Inde — La communication
de l'Inde du 18 septembre 1974 a été envoyée en réponse à la déclaration du
Pakistan du 30 mai 1974 selon laquelle celui-ci était lié par 1 Acte général et, eu
égard aux arguments qu'a fait valoir le Pakistun devant la Cour dans l'affaire
du Procès de prisonniers de guerre pakistanais, cette communication n'a pas été
envoyée de bonne foi et ne peut être réputée constituer une dénonciation de
l'Acte général, ni être traitée comme telle; elle n'était notamment pas conforme
à l'article 45 de l'Acte général — Analyse des décisions de la Cour inter-
nationale de Justice, de la Cour suprême du Pakistan et de la Cour suprême de
l'Inde — la Cour a compétence, notamment, en vertu de l'article 17 de l'Acte
général, et compte tenu des allégations du Pakistan selon lesquelles l'Inde,
en abattant un avion pakistanais à l'intérieur de l'espace aérien du Pakistan et
en tuant seize jeunes recrues, a violé les obligations de droit international cou-
tumier interdisant d'utiliser la force et d'attenter à la souveraineté d'un autre
Etat — La mission de la Cour est de garantir le respect du droit international,
dont elle est le principal garant — L'exercice de la fonction judiciaire impose
circonspection et retenue, mais des principes de créativité constructive et de
réalisme progressiste pourraient être dégagés — La Cour aurait dû rejeter
l'exception préliminaire opposée par l'Inde à sa compétence, et accueillir
la requête déposée par le Pakistan — Les Parties ont l'obligation de régler
de bonne foi leurs différends y compris le différend relatif à l'Etat de Jammu-
et-Cachemire, et en particulier le différend découlant de l'incident aérien
du 10 août 1999 — Puissent l'Inde et le Pakistan ne pas oublier les idéaux de
Quaid-e-Azam Mohamed Ali Jinnah et du Mahatma Gandhi, et prendre des
mesures efficaces pour faire régner la paix, la sécurité et la justice en Asie du
Sud.

 

Je tiens le président et les juges de la Cour Internationale de Justice en
haute estime pour leur érudition et leur expérience. C’est à regret que je
me vois contraint de me dissocier de la motivation de l’arrêt de la Cour et

52
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 61

de sa conclusion. Je suis cependant en accord complet avec les para-
graphes 51 à 55 de l'arrêt.

1.
suit:

EXPOSÉ DES FAITS

Allégations du Pakistan

Le Pakistan, dans sa requéte du 21 septembre 1999, affirme ce qui

«Le 10 août 1999, un avion de type Atlantique de la marine pakis-
tanaise, non armé, effectuait une mission d’entrainement de routine,
avec seize personnes à bord lorsque, alors qu'il se trouvait dans
l'espace aérien pakistanais, il a été touché par des missiles air-air
tirés sans sommation par des appareils militaires indiens. Les seize
personnes qui se trouvaient à bord de l’avion pakistanais, pour la
plupart des jeunes recrues de la marine, ont été tuées. [L]es débris
de l’appareil éparpillés dans une zone de un kilomètre carré [ont été
repérés vers 14 h 55]. Ces débris se trouvaient à deux kilomètres à
l'intérieur du territoire pakistanais, ce qui prouve bien que, lorsqu'il
a été abattu, l'appareil se trouvait dans l’espace aérien pakistanais.

Entre le moment de l’accident et l’instant où les hélicoptères Sea
King de la marine pakistanaise ont découvert les restes de l'appareil,
il s'est écoulé environ deux heures et demie. Connaissant le lieu exact
où l’appareil avait été abattu, des hélicoptères indiens ont pénétré en
territoire pakistanais pour y prélever des débris.» (Requête de la
République islamique du Pakistan du 21 septembre 1999.)

Dans son mémoire, le Pakistan a évoqué des incidents ultérieurs:

«Conformément aux buts et principes inscrits dans la Charte des
Nations Unies, le Pakistan n'a exercé aucune mesure de représailles.
Au lieu de quoi, le 25 août 1999, le Pakistan, eu égard à la manière
erronée et mensongère dont les autorités indiennes avaient présenté
la destruction de l’appareil non armé de la marine, a prié le Secré-
taire général de l'Organisation des Nations Unies d'envoyer «une
mission d'enquête» dans la région en vue d'établir les circonstances
de l'incident. Dans sa note datée du 3 septembre 1999, le Secrétaire
général a informé le Gouvernement pakistanais que /e Gouvernement
indien ne voyait pas lu nécessité d'une quelconque enquête menée par
une tierce partie au sujet de l'incident et, en conséquence, avait rejeté
la demande. Le Secrétaire général regrettait de ne pas être en mesure
d'envoyer une mission dans la région, la chose étant impossible sans
la pleine coopération de toutes les Parties.

De plus, le 30 août 1999, le Gouvernement pakistanais a adressé
au Gouvernement indien, par l'intermédiaire de son haut commissa-
riat à Islamabad, une demande de réparation d’un montant de 60,2
millions de dollars des Etats-Unis pour la destruction de l'appareil

53
INCIDENT AERIEN (OP. DISS. PIRZADA) 62

pakistanais et la mort des personnes qui se trouvaient à bord. L'Inde
n’a pas donné suite à la démarche du Pakistan mais a publiquement
rejeté la demande de ce dernier, fermant ainsi la porte à toute éven-
tuelle négociation, y compris dans le cadre de l’accord de Simla.
L'Inde n’a pas davantage diligenté d'enquête au sujet de l'incident en
vue d'établir les responsabilités, ni informé le Pakistan qu’elle l'avait
fait, comme le voulaient ses obligations aux termes de Paccord sur la
prévention des violations de l’espace aérien conclu le 6 avril 1991 par
les deux pays.

Devant le refus de l'Inde d'accepter une mission d’enquéte de
l'Organisation des Nations Unies ou toute autre intervention d'une
tierce partie, ou encore des négociations bilatérales directes, aux fins
de régler ce différend, le Gouvernement pakistanais a invoqué, en
introduisant la présente instance, la compétence de la Cour interna-
tionale de Justice pour trancher le différend entre les deux pays et
pour établir la responsabilité internationale du Gouvernement indien,
y compris son obligation de verser des indemnités au titre de la des-
truction de l’appareil pakistanais abattu, et de la perte des vies
humaines ayant résulté de cette action illicite.» (Mémoire du Pakis-
tan, p. 2 et 3.)

Au cours de la procédure orale, M. Munshi, Attorney General du

Pakistan, a ajouté ce qui suit:

«La Cour sait certainement que, depuis plus d’un demi-siècle, un
différend oppose l'Inde au Pakistan au sujet de l'Etat de Jammu-et-
Cachemire et de l’application de résolutions des Nations Unies qui
garantissaient au peuple de Jammu-et-Cachemire son droit à l'auto-
détermination. L’Inde n’a malheureusement pas appliqué les résolu-
tions des Nations Unies auxquelles elle avait donné son accord lors
de toutes les périodes décisives.»

Immédiatement après l'incident du 10 août, le Pakistan a informé
le président du Conseil de sécurité et le Secrétaire général des Nations
Unies de ce qui s'était passé. Sensible aux dangers que présentait
cette situation, le Secrétaire général, le même jour, a fait la déclara-
tion suivante:

«Le Secrétaire général regrette les décès survenus lors de la des-
truction de l’avion pakistanais par les forces aériennes de l'Inde. Il
est de plus en plus préoccupé par les incidents qui se produisent de
façon répétée entre Inde et le Pakistan et presse ces deux pays de
résoudre leurs différends par des moyens pacifiques. Il demande
aux deux Etats de faire preuve de la plus grande retenue possible.
Il espère qu'ils reprendront leurs discussions bilatérales le plus tôt
possible, dans l’esprit de la déclaration de Lahore.» (CR 2000/1,
p. 14-15, par. 6, 9 (Munshi).)

54
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 63

Sir Elihu Lauterpacht a déclaré:

«Si l’appareil n'a pas été abattu au-dessus du territoire pakista-
nais, il n’a pu l'être qu’au-dessus du territoire de l’Inde. Telle est ni
plus ni moins l'alternative. Or, s’il en est bien ainsi, il aurait assuré-
ment été dans la logique de la position adoptée par l’Inde que celle-
ci, tout à son souci d'éviter que la justice ne se penche sur ses agis-
sements, invoque la réserve formulée à l’alinéa 10 d) de sa déclara-
tion, réserve qui exclut «les différends avec l’Inde concernant ou
portant sur (j'insiste sur ces mots: «portant sur») ... l'espace aérien
situé au-dessus de son territoire terrestre et maritime». Si l'appareil
survolait le territoire de l'Inde lorsqu'il a été abattu, le différend
entre dans la catégorie des différends «portant sur» l'espace aérien
situé au-dessus de ce territoire. L'Inde aurait pu invoquer cette
réserve. Mais elle ne l’a pas fait. Peut-il y avoir aveu plus transparent
— aveu nul doute involontaire — que l'appareil n’a pas été abattu
dans l'espace aérien indien? II s'ensuit que l'incident n’a pu se pro-
duire que dans l'espace aérien pakistanais — fait qui fonde à la fois
les moyens du Pakistan et la responsabilité de l'Inde.» (CR 2000/1,
p. 29, par. 9 (Lauterpacht).)

Dénégations de l'Inde

2. L'Inde, dans son contre-mémoire, a nié plusieurs allégations. M. Soli
Sorabjee, Attorney General de l'Inde, rejetant les allégations, a déclaré:

«Je saisis toutefois cette occasion pour rejeter toutes les alléga-
tions formulées par le Pakistan au sujet de l'incident aérien du
10 août 1999, lequel s'est produit dans la partie occidentale de
l'Inde, au-dessus de la région de Kutch, dans l'Etat du Gujrat. Le
Pakistan est seul responsable de cet incident et doit supporter les
conséquences de ses propres actes.» (CR 2000/2, p. 11, par. 9 (Sorab-

jee).)

{i est inutile, dans cette phase de l'exception préliminaire à la compé-
tence de la Cour, de commenter les allégations du Pakistan et leur rejet
par l'Inde.

Thèses des Parties

3. Les thèses des Parties, telles qu’elles sont exposées dans le mémoire
et le contre-mémoire et dans les plaidoiries, sont rappelées ci-dessous.

55
INCIDENT AERIEN (OP. DISS. PIRZADA) 64

EFFETS DE L INDIAN INDEPENDENCE ACT, DE L'ORDONNANCE RELATIVE A
L'INDÉPENDANCE DE L'INDE (ACCORDS INTERNATIONAUX) DE 1947 ET DE LA
DEVOLUTION DE L’ACTE GÉNÉRAL DE 1928 À L'INDE ET AU PAKISTAN

Indian Independence Act

4. L'article 1.1 de l’{ndian Independence Act de 1947 est ainsi libellé:
«A dater du !S août 1947, deux dominions indépendants seront établis
en Inde', dénommés respectivement Inde et Pakistan.» (Les italiques sont
de moi.)

Le premier ministre britannique de l'époque, M. Attlee, a déclaré
devant la Chambre des communes:

«En ce qui concerne le statut de ces deux dominions, leur nom n’est
pas censé établir de différence entre eux. Tous deux sont des Etats
successeurs, tous deux seront des dominions dans le plein sens du
terme.» (A. N. Aiyar, Constitutional Laws of India and Pakistan,
1947, p. 53.)

Le 14 juillet 1947, parlant de la défense de la frontiére du nord-ouest, le
premier ministre britannique a déclaré:

C'est une question qui est au centre des préoccupations des
membres des deux gouvernements successeurs, et un conseil com-
mun de défense a été chargé de l’étudier. Je me contenterai de dire
que le Gouvernement serait parfaitement disposé à discuter avec le
gouvernement successeur Sur toute question de défense commune.»
(Official Report, n° 440 C 127; les italiques sont de moi.)

Les mots en italique avec le gouvernement successeur visent le Pakis-
tan, car c’est sur son territoire que se trouve la frontiére du nord-ouest.

Organisation des Nations Unies

5. Sur la question de l’appartenance de Inde et du Pakistan a l’Orga-
nisation des Nations Unies, et de leur représentation, M. Kerno, Sous-
Secrétaire général, a rédigé un avis juridique communiqué à la presse le
12 août 1947, dans lequel on lit ce qui suit:

«En droit international, la situation est analogue à celle de l'Etat
libre irlandais lorsqu'il s’est séparé de la Grande-Bretagne, et de la
Belgique lorsqu'elle s'est séparée des Pays-Bas. Dans ces cas, la por-
tion qui s’est détachée a été considérée comme un nouvel Etat; la
portion restante a continué d'exister en tant qu’Etat conservant tous
les droits et les obligations qu'il avait auparavant.» (Marjorie M.
Whiteman, Digest of International Law, vol. 2, p. 800.)

Le Pakistan n’a pas souscrit à l’avis du Secrétariat de l'Organisation

' Inde s'entend de l'Inde britannique non divisée.

56
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 65

des Nations Unies selon lequel il était un nouvel Etat, et cet avis a été
critiqué dans les termes suivants par M. D. P. O’Connell, dans son
important ouvrage sur la succession d'Etats:

«L'avis du Secrétariat a été critiqué parce qu’il établit une analo-
gie impropre avec le cas de l'Etat libre irlandais et celui de la Bel-
gique. Dans ces cas, les anciens souverains avaient participé active-
ment à l’acte qui a créé les nouveaux Etats. Au contraire, la création
du Pakistan n'était pas l'acte de l'Inde, et l'Inde n'y a pas participé
directement. Elle résulte d’une division décidée par une autorité
constitutionnelle supérieure, et rien ne permet de considérer qu'il y
ait eu sécession de la part du Pakistan. Les deux dominions étaient
Pun et l’autre de nouveaux Etats.» (D. P. O’Connell, State Succes-
sion in Municipal Law and International Law, vol. 1, p. 8.)

Lorsque le Pakistan fut admis comme Membre de l'Organisation des
Nations Unies, son représentant déclara ce qui suit, au mois d’août 1947:

«En un sens, l'admission du Pakistan à l'Organisation des Nations
Unies n'est pas l'admission d’un nouveau membre. Jusqu'au 15 août
de cette année, le Pakistan et l’Inde ne faisaient qu'un seul Etat. Le
15 août, ils ont décidé de se constituer en deux Etats souverains
séparés. L’un a choisi de continuer à porter l’ancien nom d’Inde, qui
s'appliquait jusqu'alors à l’ensemble du pays, l’autre a choisi de
s'appeler Pakistan. Dans la mesure où le Pakistan avait fait partie de
l'Inde, il était, en effet, sous ce dernier nom, signataire du traité de
Versailles et Membre originaire de la Société des Nations... De
même, le Pakistan, en tant que partie de l’Inde, a participé à la
Conférence de San Francisco de 1945 et est devenu signataire de la
Charte des Nations Unies. Par conséquent, Je Pakistan n'est pas un
nouveau membre de l'Organisation des Nations Unies, mais le cosuc-
cesseur d'un Etat Membre qui était l’un des fondateurs de l'Organi-
sation.» (C.LJ. Mémoires, Procès de prisonniers de guerre pakista-
nais, p. 79.)

Autres organisations internationales

6. En présentant la question de l'admission du Pakistan a la Confé-
rence internationale de télécommunications, tenue à Atlantic City en
1947, le délégué de l'Argentine, à la 6° séance plénière de la conférence, le
4 septembre 1947, a déclaré ceci:

«Le cas du Pakistan est particulier, ce qui à notre avis, nous le
répétons, n'implique pas la nécessité d’une «admission» formelle
hors du cadre de la convention de Madrid ni, encore moins, la néces-
sité d’une «adhésion» précise selon les formes prescrites. Au
contraire, nous nous trouvons devant la situation suivante: un
membre de l'Union internationale des télécommunications, l’Inde
britannique, a été divisé en deux Etats voisins, qui font aujourd’hui

57
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 66

partie du «Commonwealth» de nations britanniques dans des condi-
tions d'égalité juridique absolue. L’un de ces dominions, l'Inde,
conserve son ancien nom constitutionnel et politique; l’autre prend
un nouveau nom: le Pakistan. Mais les deux Etats sont, en réalité,
les successeurs légitimes aux droits et aux obligations acquis par
l’Inde britannique au sein de l'Union internationale des télécom-
munications en signant la convention de Madrid.» (Marjorie
Whiteman, Digest of International Law, vol. 2, p. 803.)

«Le président ayant constaté qu’aucune objection n’avait été élevée
contre l'opinion exprimée par la délégation de l’Argentine, les
membres de la conférence ont décidé à l’unanimité que le Pakistan
devait être considéré comme admis à la Conférence des télécom-
munications.» (/bid., p. 804.)

Traité de paix avec le Japon

7. «Dans le traité de paix avec le Japon, le libellé de l’article 11 et
celui de l’article 25 considérés ensemble limitent l’exercice de ce pou-
voir aux gouvernements suivants, qui ont déjà signé et ratifié le traité
de paix avec le Japon: l'Australie, le Canada, la France, les Pays-
Bas, la Nouvelle-Zélande, le Pakistan, le Royaume-Uni et les Etats-
Unis. En ce qui concerne la participation du Pakistan, les gouverne-
ments concernés estiment que le Pakistan était, selon le droit
international, en droit de demander et de se voir reconnaître les
droits et obligations qui s’attachaient à l'Inde britannique en tant
que participante à la guerre contre le Japon. Ainsi, à l'égard du traité
de paix lui-même, le Pakistan a acquis la position d’une puissance
précédemment en guerre avec le Japon. De même, le Pakistan est en
droit d’être considéré, aux fins de l’article 11 du traité, comme ayant
été représenté au Tribunal militaire international pour l’Extrême-
Orient, et donc d'exercer les droits découlant de l’article 11 du traité.

Les gouvernements concernés ne considèrent pas que la voix de
l'Inde ait été transférée au Pakistan. Si l'Inde avait signé et ratifié le
traité de paix avec le Japon, l’Inde et le Pakistan auraient tous deux,
de l’avis des gouvernements concernés, été en droit de participer aux
décisions concernant les personnes condamnées par le Tribunal mili-
taire international pour l’Extrême-Orient.» (Communiqué de presse
246 du département d'Etat, 12 mai 1954, Bulletin XXX, départe-
ment d'Etat, n° 778, 24 mai 1954, p. 802.) (Marjorie Whiteman,
Digest of International Law, vol. 2, p. 806.)

L'Inde fit objection a la participation du Pakistan.

L'un des sous-secrétaires d’Etat aux affaires étrangères, M. Douglas
Dodds-Parker, répondant à une partie d’une question qui concernait la
participation du Pakistan aux accords de clémence, déclara:

58
INCIDENT AERIEN (OP. DISS. PIRZADA) 67

«En ce qui concerne la situation du Pakistan, le Pakistan est,
selon le droit international, en droit de demander et de se voir recon-
naître les droits et obligations qui s’attachaient à l’Inde britannique
en tant que participante a la guerre contre le Japon. Le Pakistan est
en conséquence considéré aux fins du traité de paix comme ayant été
représenté au Tribunal militaire international pour |’ Extéme-Orient
et, puisqu'il a signé et ratifié le traité, il est en droit de participer aux
procédures prévues par le traité pour l'octroi de la clémence.» (528
H.C. Deb., 5° série, 24 mai 1954; Whiteman, op. cit., p. 806.)

Dans son article «Law of Treaties in the Contemporary Practice of
India», Upendra Baxi conclut que:

«Ces incidents sont importants parce qu'ils montrent que, pour
certaines fins, par exemple la participation a quelques organisations
internationales, le nom Inde britannique était réputé désigner à la
fois l’Inde et le Pakistan, et que ces Etats étaient considérés comme
ayant «régulièrement» succédé à l'Inde britannique.» (/ndian Yeur
Book of International Affairs, 1965, p. 166.)

La situation de Inde et du Pakistan a été résumée par M. Nagendra
Singh dans sa préface à l'ouvrage de T. T. Poulose, Succession in Inter-
national Law:

«C’est peut-être la seule étude où l'on ait tenté d'étudier en détail
la question de la personnalité de l’Inde avant 1947. Le Pakistan a été
le premier à soulever la question à l'Organisation des Nations Unies,
en prétendant que l’Inde et le Pakistan étaient «cosuccesseurs» à la
personnalité internationale originelle de l’Inde, disparue en 1947.
Pour une raison ou une autre, la nature exacte de la personnalité
internationale originelle de l'Inde et la question de savoir si l’Inde et
le Pakistan sont tous deux des Etats successeurs, étaient restées, jus-
qu'à maintenant, voilées de mystère. M. Poulose les a mises à nu en
proposant une nouvelle notion, la «succession plurielle». Ces conclu-
sions lui sont propres et on peut ne pas être de son avis, mais il est
incontestable qu’il a offert une explication intéressante de ces ques-
tions complexes qui ne sont pas dépourvues d’importance théorique. »

L’ordonnance relative à l'indépendance de l'Inde
(accords internationaux) de 1947

8. Après l'adoption de l’Indiun Independence Act et avant la naissance
des deux dominions, une commission de partage composée des représen-
tants des deux futurs dominions fut établie.

Le comité d'experts n° IX fut chargé des relations étrangères. Son
mandat, tel qu'il figure dans les Partition Proceedings (vol. III, p. 156 et
171), était le suivant:

59
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 68

«Examiner les effets de la partition et faire des recommandations
au sujet — 1) des relations des gouvernements successeurs entre eux
et avec les autres pays (y compris les pays du Commonwealth bri-
tannique et les tribus limitrophes). » (C.1J. Mémoires, Procès de pri-
sonniers de guerre pakistanais, p. 77.)

Le comité avait reçu l’avis de sir Dhiren Mitra (juriste indien), alors
conseiller du Gouvernement indien, sur les droits et obligations décou-
lant pour l'Inde et le Pakistan des traités existants des trois catégories sui-
vantes:

a) traités intéressant exclusivement le Pakistan,
b) traités intéressant exclusivement l’Inde,
c) traités intéressant les deux Etats.

«Les traités de la catégorie a)... lieront le Pakistan et ne seront
pas transmis au dominion de l’Inde. Les traités afghans relatifs aux
frontières sont attachés à la terre et lieront le Pakistan en tant
qu’Etat successeur aux intérêts sur le territoire concerné (on trou-
vera une analyse de questions similaires dans Schwarzenberger, /nter-
national Law, vol. 1, p. 77).

Les traités qui relèvent de la catégorie b) seront bien entendu
dévolus au dominion de l'Inde.

Les traités qui relèvent de la catégorie c). Les traités qui intéres-
sent les deux Etats déploieront leurs effets comme s'ils étaient entrés
en vigueur après consultation entre les gouvernements des deux
dominions, conformément à la procédure indiquée dans l'ouvrage de
McNair sur les traités, à la page 70 4}.

Bien que le dominion de l’Inde soit, sur le plan international,
continuateur de la personnalité juridique de l’Inde actuelle, comme il
ressort de ma note, il ne s’ensuit pas que le dominion du Pakistan
n'aura pas de personnalité juridique à compter du 15 août 1947. En
fait, il sera doté d’une telle personnalité. »

Ce comité a soumis son rapport à l'examen d’un comité supérieur, inti-
tulé comité directeur. La note du comité directeur sur la situation juri-
dique concernant la personnalité internationale et ses effets sur les obli-
gations internationales, figurant à la page 291 des Partition Proceedings,
est ainsi conçue:

«La note ci-jointe sur la situation juridique relative à la person-
nalité internationale de l’Inde et du Pakistan et l’effet de celle-ci sur
les obligations internationales a été rédigée par M. Patel et se fonde
sur un résumé de la correspondance échangée entre le Secrétaire
d'Etat aux affaires indiennes et S. Exc. le gouverneur général.
M. Mohammed Ali [Pakistan], ne partage pas l’avis qui y est exposé. Il
considère ... que le Gouvernement actuel de l’Inde disparaîtra com-
plètement comme entité et qu'il aura pour successeurs deux domi-
nions indépendants de statut international égal, et qui pourront tous
les deux prétendre [succéder] aux droits et obligations du Gouverne-

60
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 69

ment actuel de l'Inde.» (C LJ. Mémoires, Procès de prisonniers de
guerre pakistanais, p. 77 et 78.)

Cette note a été soumise à la commission de partage. A la page 292 des
Partition Proceedings, on peut lire ce qui suit:

«L’avis du Pakistan est toutefois que les deux dominions devraient
assumer toutes les obligations internationales et jouir de tous les
droits découlant des traités et accords négociés par le Gouvernement
actuel de Inde ou par le gouvernement de Sa Majesté pour le
compte de ses dominions d’outre-mer. L’avantage pratique de cette
solution serait que le Pakistan ne serait pas obligé d’ouvrir des négo-
ciations nouvelles dans ces domaines.»

9. En conséquence, l'ordonnance relative à l’indépendance de l'Inde
(accords internationaux) fut promulguée par le gouverneur général de
l'Inde (britannique) en 1947. Cette ordonnance disposait notamment que
les droits et obligations découlant d'accords internationaux qui s’appli-
quaient exclusivement au territoire constituant le dominion de l'Inde
seraient dévolus à l'Inde et, de même, que ceux dont l'application était
limitée au territoire constituant le dominion du Pakistan seraient dévolus
à ce dominion. En outre, les accords auxquels Inde était partie à la veille
du jour fixé seraient dévolus à la fois à l'Inde et au Pakistan et, le cas
échéant, répartis entre ces deux pays. Les Partition Proceedings conte-
naient une liste énumérant 627 de ces traités.

Le manuel de l'International Law Association intitulé The Effect of
Independence on Treaties et publié par Stevens en 1965 contient le pas-
sage suivant (p. 92):

«Lorsque l’Inde devint indépendante en 1947, une liste avait été
dressée de 627 traités, etc. liant l’Inde. Sur ces traités, 11 concer-
naient l’Inde exclusivement, 191 concernaient le Pakistan et 425
intéressaient les deux pays. M. Alexandrowicz, dans son cours à
l’Académie de la Haye en 1961, énumère un grand nombre de
traités conclus avec les princes indiens avant que la Grande-Bre-
tagne n’occupe le territoire, y compris certains traités conclus par
la compagnie des Indes orientales. Un très petit nombre de ces
traités figure dans le nombre total de 627, mais cela n'est pas
nécessairement significatif parce que ... la Cour internationale de
Justice, dans laffaire du Droit de passage (C.1J. Recueil 1960,
p. 6) a confirmé que l'Inde et l'Inde britannique avaient toutes
deux succédé à un traité conclu entre les Portugais et les Mah-
rattes, traité qui ne figure pas sur cette liste, et parce que la liste
ne comprend pas non plus les nombreux traités conclus par les
Etats princiers qui ont existé jusqu'en 1947. En réalité, il faudrait
peut-être considérablement allonger la liste pour tenir compte de la
succession de l’Inde aux traités conclus par des souverains de
différentes régions du territoire indien avant l'ère britannique.»

Ainsi la Cour internationale de Justice a reconnu, dans l'affaire du

61
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 70

Droit de passage, que cette liste n’est pas exhaustive, et elle a
confirmé la succession de l’Inde et de l’Inde britannique à un traité
qui n’y figurait pas.» (C.J. Mémoires, Procès de prisonniers de
guerre pakistunais, p. 84 et 85.)

La liste des traités contenue dans le volume III a été dressée en toute
hate, et elle ne comprenait pas tous les traités liant l’Inde ou le Pakistan,
ou les deux pays à la fois. Peut-être l’Acte général de 1928 pour le règle-
ment pacifique des différends a-t-il été omis par inadvertance, mais il n’en
a pas moins été dévolu à l’Inde et au Pakistan, et tous deux sont liés par
PActe. On peut aussi citer la déclaration suivante du premier ministre
indien:

«Peu après Pindépendance, l'Inde a adressé à tous les Etats avec
lesquels elle avait des relations conventionnelles une notification
disant qu’elle continuerait à appliquer les traités. C’est ce que prouve
Paffirmation catégorique du premier ministre Nehru dans une lettre
au premier ministre de la République populaire de Chine (26 sep-
tembre 1959):

«Lorsque les Britanniques se retirèrent et que l'Inde accéda à la
liberté le 15 août 1947, le nouveau Gouvernement de l'Inde hérita
des obligations conventionnelles de l'Inde d’avant la partition.
I] tint à assurer à tous les pays avec lesquels le Gouvernement bri-
tannique de l’Inde d'avant la partition était liée par des traités et
des arrangements que le nouveau Gouvernement indien respecte-
rait les obligations en découlant.» (Upendra Baxi, «Law Treaties
in the Contemporary Practice of India», The Indian Year Book of
International Affairs, 1965, p. 171 et 172; The Effect of Indepen-
dence on Treaties, International Law Association, 1965, p. 94.)

L'affaire Yangtze, jugée par la Cour suprême du Pakistan,
présente un caractère différent

10. M. Soli Sorabjee, Attorney General de l'Inde, a invoqué l'affaire
Messrs. Yangtze (London) Ltd. v. Barlas Brothers, PLD 1961, SC 573
(CR 2000/2, p. 15).

L’Inde a cité des extraits de l’arrét de la Cour suprême du Pakistan
pour montrer que, en vertu de l’article 4 de l'ordonnance relative à l’indé-
pendance de l'Inde (accords internationaux) de 1947, le Pakistan ne suc-
cédait pas à toutes les catégories d’arrangements internationaux conclus
par l'Inde britannique ou en son nom.

Premièrement, cette affaire se rapportait à une sentence étrangère ren-
due par la Cour d'arbitrage de Londres, et dont le Pakistan demandait
l'exécution en vertu de l'acte d'arbitrage (protocole et convention) de
1937.

Deuxièmement, la Cour suprême a jugé que les conditions fixées par
l'acte d’arbitrage pour l'exécution de la sentence n’avaient pas été
remplies.

62
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 71

Dans le même arrêt, la Cour a ensuite déclaré ce qui suit:

«Dans les matières qui touchent aux arrangements internatio-
naux, les tribunaux doivent agir de façon à aider le pouvoir exécutif
et ils doivent s'abstenir de dire ou de faire tout ce qui peut risquer
d’embarrasser ce pouvoir dans la conduite de ses relations interna-
tionales. Aïnsi, si la notification envisagée dans l’acte avait été faite,
le tribunal national aurait été tenu de décider que les conditions
prescrites pour traiter une sentence comme une sentence étrangère
avaient été remplies, et il n'aurait pas eu le droit d’aller plus loin et
de rechercher s’il existait en fait aussi des conditions de réciprocité
dans le pays destinataire de la notification.» (C.1.J. Mémoires, Procès
de prisonniers de guerre pakistanais, p. 94.)

La Cour suprême du Pakistan, en examinant l’acte d’arbitrage (proto-
cole et convention) de 1937, a fait, au sujet de Pordonnance relative à
l'indépendance de l’Inde (accords internationaux) de 1947, des observa-
tions de caractère purement incident. Le litige opposait des particuliers.
De toute façon, à propos d’une telle question, la Cour aurait dû notifier
P Attorney General en vertu de l’article O27A R 1 du Code de procédure
civile et de l’article | du règlement de la Cour suprême (ordonnance
XXIX). A défaut d’une telle notification, la validité de la décision de la
Cour est contestable. Dans l'affaire Sherpao, PLD 1992, SC 723, il a été
jugé en effet que Pinobservation des dispositions relatives à la notification
a pour effet de vicier la procédure.

11. Dans une affaire plus récente, celle du Superintendant des douanes
{Khyber Agency) v. Zewur Khan, PLD 1969, SC 485, la Cour suprême,
devant laquelle le requérant était représenté par |’ Attorney General (Pir-
zada), a déclaré ce qui suit:

«En droit international aussi, le Pakistan était accepté et reconnu
comme gouvernement successeur et héritier du gouvernement de Sa
Majesté britannique. Cela ressort à l'évidence de la déclaration sui-
vante faite le 30 juin 1950 par le secrétaire d'Etat aux relations avec
le Commonwealth de l’époque, devant la Chambre des communes
du Royaume-Uni:

«C’est Pavis du gouvernement de Sa Majesté que le Pakistan
est, en droit international, l'héritier des droits et des obligations de
l’ancien Gouvernement de l'Inde et du gouvernement de Sa
Majesté britannique dans ces territoires, et que la Ligne Durand
constitue la frontière internationale. »

Cette déclaration a été suivie en 1956 d'une déclaration de sir
Anthony Eden, premier ministre du Royaume-Uni, dans laquelle
celui-ci disait:

«En 1947, le Pakistan a vu le jour en tant que nouveau membre
indépendant et souverain du Commonwealth. Le Gouvernement
britannique le considère comme ayant, avec le plein consentement
de la majorité écrasante des peuples de langue pushto concernés

63
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 72

tant dans les régions administrées que les régions non adminis-
trées, succédé à l’exercice des pouvoirs exercés antérieurement par
la Couronne sur la frontière indienne nord-ouest du sous-conti-
nent.» (The All Pakistan Legal Decisions, 1969 (vol. XXI), p. 508
et 509 SC.)

Ces deux arrêts (celui de 1961 et celui de 1969) ont été rédigés par
M. Hamoodur Rahman qui, en 1969, était Chief Justice du Pakistan.
L’argument indien tiré de l'arrêt de la Cour suprême du Pakistan dans
laffaire Yangtze ne tient pas.

12. Je suis donc d’avis que, en vertu de l’Indian Independence Act et de
Yordonnance relative à l’indépendance de l'Inde (accords internationaux)
de 1947, l'Inde britannique a été divisée en deux Etats indépendants,
l’Inde et le Pakistan, que tous deux étaient Etats successeurs, et que
l'Acte général de 1928 sur le règlement pacifique des différends interna-
tionaux a été dévolu à l’Inde et au Pakistan et continue de s’appliquer à
leur égard.

INDE ET PAKISTAN — 1947 À 1999

Estoppel

13. En juin 1947, alors que l’Inde britannique était sur le point d’être
divisée et que deux dominions indépendants, l'Inde et le Pakistan, étaient
sur le point d’être créés, le Gouvernement britannique a examiné la ques-
tion de savoir quelles juridictions régleraient les divers problèmes résul-
tant de la partition ainsi que la question de la délimitation des frontières
des deux Etats. Le Foreign Office britannique a examiné si ces questions
pourraient être soumises à la Cour internationale de Justice. La saisine de
la Cour a été écartée pour les raisons suivantes:

a) la question des frontières dans ce cas n’est pas une question de droit
international, seul type de questions à l'égard desquelles la Cour est
compétente ;

b) la Cour ne peut trancher que les différends «entre Parties déjà recon-
nues sur le plan international comme des Etats» (The Transfer of
Power, H.M. Stationery Office, vol. XL n° 71, p. 135).

En fin de compte, il fut décidé de constituer un tribunal arbitral chargé
de régler les problèmes résultant de la partition. M. Jinnah (Pakistan)
suggéra que le président du tribunal arbitral soit choisi parmi les
membres de la commission judiciaire du Privy Council. Le Pandit
Nehru (Inde) suggéra que trois juges de la Cour fédérale de l’Inde britan-
nique constituent le tribunal arbitral (ibid, p. 328). Finalement, il fut
convenu que le tribunal arbitral serait constitué de sir Patrick Spens,
président, et de deux juges de la Haute Cour, un Musulman et un
Hindou (ibid., p. 853).

64
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 73

En ce qui concerne la délimitation des frontières, un tribunal fut cons-
titué de cinq membres, deux Indiens, deux Pakistanais et le président sir
Cyril Radcliffe. L'Inde et le Pakistan, bien que tous deux mécontents des
sentences rendues, les acceptèrent.

14. Le 23 juin 1948, un accord sur les services aériens fut signé entre
l'Inde et le Pakistan. Les paragraphes A) et B) de son article XI disposent
ce qui suit:

«A) Si un différend s'élève entre les Parties contractantes quant a
l'interprétation ou l’application du présent accord, les Parties
contractantes s’efforceront en premier lieu de le régler par voie
de négociation entre elles.

B) Au cas où les Parties contractantes ne parviendraient pas à un
règlement par voie de négociation,

i) elles pourront convenir de soumettre le différend à la déci-
sion d’un tribunal arbitral qu’elles désigneront d’un com-
mun accord ou à la décision d’une autre personne ou d'un
autre organisme; ou

ii) si elles ne se mettent pas d’accord ou si, ayant convenu de
soumettre le différend à un tribunal arbitral, elles ne peu-
vent se mettre d'accord quant à la composition de ce tribu-
nal, chacune d'elles pourra soumettre le différend à la déci-
sion d’un tribunal compétent en la matière qui pourra par la
suite être créé au sein de l'Organisation de laviation civile
internationale ou, s’il n'existe pas de tribunal de cet ordre,
au conseil de ladite organisation ou, à défaut, à la Cour
internationale de Justice.» (Nations Unies, Recueil des trai-
tés, vol. 28, 1949, 1, n° 423, p. 158.)

A l'époque, tous deux étaient des dominions et tous deux étaient
membres du Commonwealth, mais il fut convenu que le différend
pourrait étre soumis 4 la Cour internationale de Justice 4 défaut d’une
autre juridiction.

15. En 1950, M. Liaquat Ali Khan, ancien premier ministre du Pakis-
tan, pressa l'Inde de soumettre à la Cour internationale de Justice le dif-
férend relatif aux eaux des canaux. Il déclara:

«En vertu de la clause facultative, le Gouvernement indien est
convenu d'accepter la juridiction de la Cour internationale à la
requête des pays qui ne sont pas membres du Commonwealth. Cefte
exception répondait sans aucun doute à l'idée qu'il y aurait au sein du
Commomvealth un mécanisme équivalent pour le règlement judiciaire
des différends. Tant que ce mécanisme n'existe pas, il serait injuste
[que l'Inde refuse] à un Etat frère membre du Commonwealth bri-
tannique les moyens amicaux de règlement judiciaire qu'elle offre à
des pays n’appartenant pas au Commonwealth. » (Lettre du 23 août
1950 adressée par M. Liaquat Ali Khan a Shri Nehru; R. P. Anand,

65
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 74

Compulsory Jurisdiction of the International Court of Justice, p. 239;
les italiques sont de moi.)

«Bien que l'Inde reconnaisse que le différend qui l’oppose au
Pakistan au sujet des eaux des canaux est justiciable, elle préfère le
soumettre d’abord à un tribunal constitué de deux juges indiens et de
deux juges pakistanais. Si ce tribunal ne parvenait pas à rendre une
décision, elle propose de régler par voie de négociation les parties du
différend qui n'auraient pas été tranchées de façon définitive et, en
cas d'échec, de les soumettre à l'arbitrage ou même à la Cour inter-
nationale de Justice.» (Lettre du 27 août 1950 adressée par
M. Nehru, premier ministre de l’Inde, au premier ministre du Pakis-
tan; ibid., p. 255.)

16. En 1952, lorsqu'un différend surgit entre Inde et le Pakistan
concernant l'interprétation et l'application de la convention de Chicago,
l'Inde le porta devant le Conseil de POrganisation de l’aviation civile
internationale. La question fut finalement réglée par négociation entre les
parties (The Canadian Year Book of International Law, 1974, p. 136).

17. L'Inde et le Pakistan signèrent le 23 octobre 1959 un accord dont
le paragraphe 8 est ainsi conçu:

«Il a été convenu que tous les différends frontaliers non réglés sur
la frontière séparant le Pakistan oriental et l'Inde et la frontière
séparant le Pakistan occidental et Inde, qui ont Jusqu'ici été sou-
levés par l’un ou l’autre pays seront soumis à un tribunal impartial
composé de trois membres, pour règlement et pour exécution de ce
règlement par démarcation sur le terrain et échange de juridiction
territoriale le cas échéant. Tout différend qui aura pu être soumis au
tribunal pourra être retiré d’un commun accord.» (The Indian Jour-
nal of International Law, vol. 1, 1960-1961, p. 137.)

18. Vers 1960, le différend relatif aux eaux de l’Indus aboutit à un
traité que l’Inde et le Pakistan conclurent grâce à la médiation du prési-
dent de la Banque mondiale.

19. En 1965, un différend surgit entre l’Inde et le Pakistan au sujet de
Rann de Kutch. Le 18 août 1965, le premier ministre indien déclara
devant la Lok Sabha:

«Alors que nous étions bien sûrs que la frontière était déjà fixée et
que la seule question restante était celle de la demarcation, le Pakis-
tan a contesté cette position. Aussi faudra-t-il régler le problème par
voie de négociation et, à défaut, par le recours à un tribunal impar-
tial.» (R. P. Anand, Studies in International Adjudication, p. 223.)

Un tribunal international fut finalement constitué. L'Inde désigna
S. Exc. M. Ales Bebler, juge de la Cour constitutionnelle yougoslave, et le
Pakistan désigna S. Exc. M. Nasrollah Entezam, ambassadeur d'Iran, et
un ancien président de l’Assemblée générale des Nations Unies. Les deux

66
INCIDENT AERIEN (OP. DISS. PIRZADA) 75

gouvernements n'ayant pas réussi à s'entendre sur le choix du président
du tribunal, le Secrétaire général des Nations Unies, à leur demande,
nomma comme président M. Gunnar Lagergren, président de la Cour
d’appel de la Suède occidentale (Anand, op. cit., p. 225).

En 1968, le tribunal rendit sa sentence, que l’Inde et le Pakistan accep-
térent, bien qu'ils en fussent mécontents.

20. En septembre 1965, la guerre éclata entre l'Inde et le Pakistan. Le
Conseil de sécurité imposa un cessez-le-feu et, le 10 janvier 1966, l'Inde et
le Pakistan signèrent la déclaration de Tashkent en présence du premier
ministre soviétique qui leur avait servi de médiateur.

21. A partir du 4 février 1971, l'Inde suspendit les survols du territoire
indien par les appareils civils pakistanais, ce qui interrompit les relations
aériennes vitales entre le Pakistan occidental et le Pakistan oriental. Le
3 mars 1971, le Pakistan déposa une plainte contre l’Inde devant le
Conseil de l’aviation civile internationale en alléguant une violation de la
convention de Chicago de 1944 relative à l’aviation civile internationale
et de l'accord relatif au transit des services aériens internationaux. L'Inde
souleva une exception préliminaire à la compétence de l'Organisation de
l'aviation civile internationale pour connaître de la plainte. Une audience
eut lieu le 29 juillet 1971, à laquelle M. Palkhiwala représenta l'Inde et
M. Pirzada représenta le Pakistan. L’exception soulevée par l'Inde fut
rejetée. Vers le 30 août 1971, l’Inde interjeta appel devant la Cour inter-
nationale de Justice. Le Pakistan opposa une exception préliminaire à la
compétence de la Cour. Des audiences eurent lieu au mois de juin et le
7 juillet 1972. La Cour, dans son arrêt, décida qu'elle avait compétence
pour connaître de l'appel de l’Inde et que le Conseil de POACT avait
compétence pour connaître de la plainte du Pakistan. Avant que le
Conseil ait pu examiner la question au fond, les parties tinrent des négo-
ciations et la plainte fut retirée (Appel concernant la compétence du
Conseil de l'OACL arrêt, C.LJ. Recueil 1972, p. 46).

22. Le 11 mai 1973, le Pakistan déposa devant la Cour une requête
concernant des prisonniers de guerre, en vertu de la convention sur le
génocide et de l’Acte général de 1928 pour le règlement pacifique des dif-
férends internationaux: il invoquait notamment les motifs suivants:

«Le 21 novembre 1971, profitant de la situation intérieure qui
existait au Pakistan oriental et agissant en violation des obligations
qui lui incombent en vertu de la Charte des Nations Unies, le Gou-
vernement indien a lancé des attaques armées directes contre la pro-
vince orientale du Pakistan. Ces attaques armées n’ont cessé de
s'intensifier jusqu’à ce que le Pakistan soit contraint de prendre des
mesures de légitime défense. Les hostilités se sont étendues au Pakis-
tan occidental et ont provoqué l'apparition d’un état de guerre entre
l'Inde et le Pakistan le 3 décembre 1971. L'Inde a notifié cet état de
guerre au Pakistan par l'intermédiaire du Gouvernement suisse le
4 décembre 1971.

67
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 76

Le 16 décembre 1971, l'Inde a invité le Pakistan à conclure un
cessez-le-feu et le Pakistan a accepté; les hostilités ont donc pris
fin le 17 décembre 1971 à 14 h 30 (heure moyenne de Greenwich).
Le Conseil de sécurité des Nations Unies en a été informé le 21
décembre 1971.

En janvier 1972, les prisonniers de guerre et les internés civils
pakistanais détenus par l'Inde, au nombre de plus de 92 000, ont été
transférés en Inde dans des camps de prisonniers de guerre...»
(Requête du Pakistan à la Cour internationale de Justice en date du
Il mai 1973, CLS. Mémoires, Procès de prisonniers de guerre pakis-
tanais, p. 3 et 4.)

Le 24 juin 1973, l'Inde, dans sa communication à la Cour, fit valoir
notamment ce qui suit:

«A cet égard, nous appelons aussi l'attention sur l'alinéa ii) de
l’article 1 de Paccord de Simla de 1972, qui a été signé par le prési-
dent du Pakistan et par le premier ministre de l’Inde le 2 juillet 1972
et qui, après avoir été examiné par les assemblées représentatives des
deux pays, a été ratifié et est entré en vigueur. Cet alinéa dispose
«que les deux pays sont résolus à régler leurs différends de façon
pacifique par voie de négociations bilatérales, ou par tous autres
moyens pacifiques dont ils pourront convenir» [les italiques figurent
dans le texte original]. En ce qui concerne le rapatriement des pri-
sonniers de guerre et des détenus civils, l’article 6 de l’accord de
Simla prévoit des négociations entre les pays concernés pour régler
ces questions. L'objet de la requête du Pakistan doit donc être exa-
miné et résolu en conformité avec les dispositions de l'accord de
Simla, et en consultation avec les parties concernées. Il n’y a pas eu
jusqu'ici de négociations bilatérales ou trilatérales concernant l’objet
de la requête du Pakistan.» (hid, p. 149; les deuxièmes italiques
sont de moi.)

Dans cette communication, l’Inde fit valoir, notamment, que l’Acte
général de 1928 n’était plus en vigueur et que, à supposer qu'il le fût, le
Pakistan n’y était pas partie. L'Inde ne comparut pas devant la Cour
mais, compte tenu de la communication indienne du 24 juillet 1973,
l'Attorney General du Pakistan (M. Yahya Baktiyar) fit un exposé détaillé
sur la dévolution de l’Acte général de 1928 à l'Inde et au Pakistan (troi-
sième séance publique, 26 juin 1973).

Ultérieurement, des négociations eurent lieu entre l’Inde et le Pakistan,
et le Pakistan retira sa requête (Procès de prisonniers de guerre pakista-
nats, ordonnance du 15 décembre 1973, C.LJ. Recueil 1973, p. 348).

23. Le 30 mai 1974, M. Z. A. Bhutto, premier ministre du Pakistan,
déposa auprès du Secrétaire général des Nations Unies une déclaration
répondant aux exceptions soulevées par l'Inde dans l’affaire du Procès de
prisonniers de guerre pakistanais concernant l’Acte de 1928. Cette décla-
ration précisait :

68
INCIDENT AERIEN (OP. DISS. PIRZADA) 77

a) que le Pakistan était de façon indépendante partie à l’Acte général de
1928 à compter de la date de son indépendance, c’est-à-dire le 14 août
1947;

b) que, pour dissiper tout doute, le Pakistan notifiait qu'il continuait
d’être lié par l'adhésion de l'Inde britannique à l’Acte général de
1928.

24. Pour répondre à cette déclaration du Pakistan, et compte tenu des
arguments présentés par le Pakistan à la Cour dans l'affaire du Procès de
prisonniers de guerre pakistanais, l'Inde envoya en septembre 1974 trois
communications au Secrétaire général de l'Organisation des Nations
Unies: i) contestant la position prise par le Pakistan dans sa lettre du
30 mai 1974, ii} concernant la réserve dite «réserve Commonwealth», et
ii) exposant la thèse de l’Inde au sujet de l’Acte général de 1928.

Les circonstances dans lesquelles le Pakistan a quitté le Commonwealth
en 1972 sont bien connues. L’adjonction par l’Inde à sa réserve des mots
«ou a été membre du Commonwealth de nations», en septembre 1974,
était de toute évidence un acte arbitraire et discriminatoire dirigé contre
le Pakistan.

L'accord de Simla et la déclaration de Lahore

25. L'accord de Simla (2 juillet 1972) et la déclaration de Lahore
(21 février 1999) confirment l’applicabilité des principes et objectifs de la
Charte des Nations Unies. Le paragraphe 1 de l’article | de la Charte fait
obligation aux parties de réaliser, par des moyens pacifiques, et confor-
mément aux principes de la justice et du droit international, Y'ajustement
ou le règlement de différends ou de situations internationales susceptibles
de mener à une rupture de la paix.

I faut aussi relever que la déclaration de Lahore a été signée par l’Inde
en février 1999, après la communication de l'Inde du 18 septembre 1974.

Les termes «tous autres moyens pacifiques dont ils pourront convenir»
figurant dans l’accord de Simla, dans leur sens ordinaire et naturel,
désignent tout moyen de règlement pacifique convenu par traité bila-
téral avant le 2 juillet 1972, ou accepté d’un commun accord après cette
date. Le chapitre I] de l’Acte général pour le règlement pacifique déjà
accepté par les deux parties avant le 2 juillet 1972 crée entre elles des obli-
gations mutuellement contraignantes, et la procédure de l’article 17 de
l'Acte général de 1928 leur est ouverte. L’Inde et le Pakistan sont
devenus parties à plusieurs traités multilatéraux depuis le 2 juillet 1972, et
tous les moyens de règlement pacifique des différends prévus dans ces
instruments s'imposent à eux.

L'interprétation que donne l'Inde des termes de l'accord de Simla et de
la déclaration de Lahore est restrictive, étroite et déraisonnable.

26. I est clair que. entre 1947 et 1999, l'Inde et le Pakistan ont réglé
leurs différends: 1} par voie de négociation, ii) par voie de médiation, iti)
par voie de règlement arbitral ou judiciaire, iv) qu'ils ont accepté de

69
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 78

s'adresser à la Cour internationale de Justice si aucune autre voie juridic-
tionnelle ne leur était ouverte, et v) qu’ils ont même déposé un appel ou
des requêtes devant la Cour. Dans ces circonstances, la doctrine de
Pestoppel est opposable à l'Inde.

Un nombre considérable d’auteurs soutiennent l’idée que l’estoppel est
un principe général de droit international, reposant sur les principes de la
bonne foi et de la non-contradiction (MM. Alfaro et Fitzmaurice dans
Paffaire du Temple de Préah Vihéar, C.LJ. Recueil 1962, p. 39-51, 61-65;
M. Yan Brownlie, Principles of Public International Law, p. 646).

LA RESERVE COMMONWEALTH DE L’INDE EST CADUQUE

27. Lord Rosebery, dans un discours prononcé a Adélaïde en 1884,
avait décrit l’Empire comme un «Commonwealth de nations».

28. Le mot «Commonwealth» n’a pas un sens immuable. I] est utilisé
dans deux acceptions principales: premièrement, pour désigner une asso-
ciation d'Etats membres indépendants; deuxièmement, pour désigner les
territoires qui sont, de différentes façons, dépendants de ces membres
indépendants. Le Commonwealth est issu de l’Empire britannique, que
l’on a commencé à appeler le Commonwealth britannique de nations
dans les années vingt. Cette dénomination était aussi ambiguë, et s’appli-
quait généralement (mais pas toujours) au Royaume-Uni et aux domi-
nions autonomes (voir $. A. de Smith, «The United Kingdom and Com-
monwealth», Constitutional and Administrative Law, p. 649).

29. Les origines du statut de dominion sont complexes et ont fait
l’objet de nombreuses analyses. En 1926, les pays du Commonwealth sut-
vants étaient appelés dominions autonomes: le Canada, l'Australie, la
Nouvelle-Zélande, l'Afrique du Sud (qui a quitté le Commonwealth en
1961), l'Etat libre irlandais (qui a pris le nom de Eire en 1937 et a fait
sécession du Commonwealth, sous le nom de République d’Irlande, en
1949) et Terre Neuve (qui a renoncé à ses institutions autonomes après
un effondrement financier en 1933, et est devenue la dixième province du
Canada en 1949). Dans le rapport de la commission des relations inter-
impériales à la conférence impériale de 1926 (rapport Balfour), il était
déclaré que le Royaume-Uni et les dominions étaient:

«de même statut et ... en aucune façon subordonnés les uns aux
autres pour quelque aspect que ce soit de leurs affaires intérieures ou
extérieures, bien qu'ils soient unis par une allégeance commune à la
Couronne et librement associés en tant que membres du Com-
monwealth britannique de nations.» (S. A. de Smith «The United
Kingdom and Commonwealth», Constitutional and Administrative
Law, p. 657, 658).

30. Certains éléments d’inégalité ne pouvaient être éliminés que par

70
INCIDENT AERIEN (OP. DISS. PIRZADA) 79

des lois impériales. Il fallut adopter la loi de Westminster en 1931 pour
exclure les dominions de la définition des «colonies» (art. 11), pour abo-
lir la doctrine de la contrariété des lois et soustraire les parlements des
dominions à l’application restrictive du Colonial Laws Validity Act de
1865 (art. 2), pour déclarer que les parlements des dominions avaient des
pouvoirs extra-territoriaux (art. 3) et pour disposer qu’aucune loi future
du Royaume-Uni ne s’étendrait ni ne serait réputée s'étendre à un domi-
nion, sauf sur la demande et avec le consentement du dominion concerné,
expressément cités dans la loi (S. A. de Smith, «The United Kingdom
and Commonwealth», Constitutional and Administrative Law, p. 658,
659).

La doctrine de linter se et la clause facultative

31. Lorsque, dix ans environ après la création de la Société des Nations,
les dominions britanniques se posèrent la question de l'acceptation de la
disposition facultative du Statut de la Cour permanente de Justice inter-
nationale, ils adoptèrent une politique commune à l'égard des différends
inter se. Ces différends, selon l'opinion dominante, n'étaient pas des dif-
férends internationaux au sens du Statut de la Cour, puisque les relations
entre les dominions autonomes (ou entre l’un d’entre eux et le Royaume-
Uni) n'étaient pus de caractère international. Une conférence impériale
de 1926 avait considéré qu'il serait donc prématuré pour les dominions
d'accepter la clause facultative. Il fut convenu qu'aucun dominion n’agi-
rait en ce sens avant d’en avoir discuté avec les autres. Le Canada enga-
gea la discussion prescrite en 1929, et il s’ensuivit que tous les dominions
acceptèrent la clause facultative. Cependant, tous, sauf l'Etat libre irlan-

dais, réservèrent les différends entre eux (voir The American Journal of

International Law, vol. 51, 1957, p. 612).

Privy Council

32. Le Privy Council était la Cour d’appel supérieure du Com-
monwealth. Un avis consultatif lui avait été demandé dans deux diffé-
rends opposant les membres du Commonwealth (affaire Cape Breton
(1846), 5 Moo. PC 259 (annexion de l'île du Cap Breton à la Nouvelle
Ecosse): affaire du Différend relatif a la frontiére du Labrador (1927) 137
LT 187.)

Proposition d'une cour d'appel pour le Commonwealth

33. Dés 1929, une conférence impériale avait recommandé la constitu-
tion d'un tribunal du Commonwealth. Des propositions plus concrètes
furent faites à la conférence de 1930, en vue d’instaurer un système par
lequel il y aurait, non pas un mécanisme permanent — une cour perma-
nente, par exemple — mais des collèges constitués par les Etats en litige

71
INCIDENT AERIEN (OP. DISS. PIRZADA) 80

pour statuer sur leurs différends. Toutes les personnes composant ces col-
léges devaient appartenir au Commonwealth (voir The American Journal
of International Law, p. 613).

La conférence des premiers ministres du Commonwealth, en 1962,
exprima l’espoir que la nomination régulière de juges d’autres pays du
Commonwealth renforcerait la commission judiciaire et soulignerait
limportance de son rôle de liaison au sein du Commonwealth. Peut-être
cela aurait-il été le cas dans la génération précédente, mais il est manifes-
tement trop tard aujourd’hui. Une proposition fut faite vers 1966 tendant
à créer un tribunal itinérant du Commonwealth composé de juges de dif-
férents pays du Commonwealth. Sa compétence devait étre double: i)
celle d’une cour d'appel de dernier ressort pour certaines affaires jugées
par les tribunaux des pays du Commonwealth, et ii) celle d’un tribunal
chargé de statuer sur les différends justiciables entre pays du Com-
monwealth. Certains pays ont exprimé leur approbation pour cette pro-
position, mais la majorité n’a manifesté aucun intérêt (voir O. Hood
Phillips, Constitutional and Administrative Law, p. 828, 829).

Inde et Pakistan

34. Sir Stafford Cripps, pendant le débat sur le projet de loi d’indé-
pendance de I’Inde, déclara ce qui suit:

«L’Inde et le Pakistan prendront fièrement leur place dans le
cercle des nations libres et indépendantes du monde, renforcés, nous
en sommes convaincus, par les liens étroits d’amitié qui leur seront
offerts en tant que nouveaux membres du Commonwealth britan-
nique de nations; nous formulons tous, j'en suis sûr, l’espoir que
leur qualité de membres de notre Commonwealth les aidera à rester
proches l'un de l’autre a l’avenir, et que le temps viendra où l’amer-
tume et les divergences qui les séparent actuellement se dissiperont
dans l’objectif commun du progrès et de la prospérité de tous les
peuples du continent indien, quelles que soient leur race ou leurs
croyances. Et, dans ce grand périple que les deux nouveaux membres
du Commonwealth britannique de nations vont entreprendre Je
15 août prochain, date qui entrera dans l’histoire, nous les recom-
mandons à la grâce de Dieu et nous leur assurons que nous serons
toujours à leurs côtés dans les difficultés pour leur tendre une main
secourable. Leurs dirigeants, qui ont lutté et souffert pour la foi qui
les animait pendant de longues et dures années, nous les saluons
maintenant comme des compagnons dans la cause de la paix et du
progrès du monde. Que le soleil qui se lève aujourd’hui sur leur indé-
pendance ne se couche jamais sur leur liberté et leur prospérité.»
(Liquidation of British Empire [ Parliamentary Debates on the Indian
Independence ], Ashiq Hussain Batalvi, dir. publ., p. 287.)

Le 16 juillet 1947, le comte de Listowel, secrétaire d'Etat aux affaires
indiennes, déclara devant la Chambre des lords:

72
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 81

«Les deux dominions commenceront leur existence pleinement
indépendante de partenaires au sein de la famille britannique de
nations, et ils bénéficieront des mêmes avantages que les autres
membres du Commonwealth. Leur appartenance au Commonwealth
leur imposera l'obligation morale de demeurer en paix.» (Liquidation
of British Empire, p. 348; les italiques sont de moi.)

Le India (Consequential Provision) Act de 1949 reconnaît que l'Inde
est une république, tout en restant membre du Commonwealth. En 1955,
le Pakistan annonça aussi son intention de devenir une république tout en
restant membre à part entière du Commonwealth. Le Pakistan { Conse-
quential Provision) Act de 1956 prévoit l'application du droit existant au
Pakistan compte tenu de ce nouveau statut, et les premiers ministres du
Commonwealth publièrent en 1957, à Londres, une déclaration analogue
à celle de 1949, parlant des «nations membres du Commonwealth», des
«pays du Commonwealth» et «du Royaume-Uni et des autres pays du
Commonwealth» (voir O. Hood Phillips, Constitutional and Administra-
tive Law, 1967, p. 806 et 807).

35. Le symbole de l'association au sein du Commonwealth est la
Reine, chef du Commonwealth, et non la Couronne. La Reine a adopté
un nouveau drapeau personnel, portant l’initiale E et une couronne
entourée d’un chapelet de roses, qui est utilisé lorsqu'il n’est pas possible
d'utiliser l'étendard royal (symbole du seul Royaume-Uni).

36. On ne saurait mieux décrire le Commonwealth actuel que ne l’a
fait Sa Majesté la reine Elizabeth I] dans une émission radiodiffusée de
Nouvelle-Zélande, le jour de Noël 1953:

«Le Commonwealth ne présente aucune ressemblance avec les
empires du passé. C’est une conception entièrement neuve, cons-
truite sur les qualités les plus élevées de l'esprit humain: l'amitié, la
loyauté, et le désir de liberté et de paix.» (Commonwealth Yearbook
1987, p. 5.)

37. Dans la brochure Britain and the Commonwealth, publiée en 1997,
avec une préface de Tony Blair, premier ministre britannique, il est dit que:

«Le Commonwealth a changé de façon spectaculaire depuis la loi
de Westminster de 1931. Ce qui était un club de dominions britan-
niques autonomes groupés autour de la Grande-Bretagne est devenu
une association moderne d’égaux indépendants, et une tribune où
tous les membres peuvent s'attaquer ensemble à leurs défis et pro-
blèmes: la lutte contre la pauvreté, l’accès universel à l’enseigne-
ment, la protection de l’environnement, la lutte contre les activités
criminelles comme le trafic de drogues et le blanchiment d'argent,
la lutte contre les maladies transmissibles et Pappui à l'Organisa-
tion des Nations et aux autres institutions internationales dans la re-
cherche de la paix et de la stabilité dans le monde.»

38. Sans vouloir manquer de respect au Commonwealth, on peut citer
aussi la description imagée qu’en a faite S. A. de Smith:

73
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 82

«L’enthousiasme excessif de certaines descriptions du Com-
monwealth — «une famille de nations partageant les mêmes
opinions, parlant le même langage politique et coopérant volontai-
rement sur les sujets d’intérêt commun...» — a entraîné une réac-
tion. De nos jours, le Commonwealth est le plus souvent présenté
comme une farce gigantesque, comme l'empereur nu, comme le
sourire désincarné du chat du Cheshire.» (S. A. de Smith, Constitu-
tional and Administrative Law, p. 667.)

39. Les circonstances dans lesquelles certains pays ont conservé leur
réserve Commonwealth sont diverses.

40. La déclaration de l’Inde du 18 septembre 1974, excluait «les diffé-
rends avec le gouvernement d’un Etat qui est ou a été membre du Com-
monwealth de nations». Avant 1974, la réserve de l’Inde excluait:

«Les différends avec le gouvernement d’un Etat qui, 4 la date de la
présente déclaration, est membre du Commonwealth de nations, dif-
férends qui seront réglés selon une méthode convenue entre les
parties ou dont elles conviendront.»

Compte tenu du contexte historique, les mots «a été membre du Com-
monwealth de nations», ajoutés le 18 septembre 1974, avaient unique-
ment pour but d’exclure les différends avec le Pakistan, parce que: i) le
Pakistan avait quitté le Commonwealth vers 1972 dans des circonstances
qui sont bien connues; et que ii) dans l’affaire du Procès de prisonniers de
guerre pakistanais de 1973, le Pakistan avait soulevé des questions fon-
damentales dans la requête qu'il avait présentée à la Cour contre l'Inde.
A cette époque, le départ de l’Eire et de l’Afrique du Sud appartenait déjà
au passé ou presque.

«Et en 1949 ... l'Inde n’était pas hostile en principe à la proposi-
tion selon laquelle il convenait de saisir la Cour de la question du
traitement par l'Afrique du Sud, autre membre du Commonwealth à
l’époque, des Indiens vivant dans ce pays.» (CR 2000/1, p. 35, (Lau-
terpacht).)

En 1948 et en 1950, l'Inde avait encore accepté l'éventualité que le
recours à la Cour internationale de Justice était possible à défaut d’une
autre juridiction. Comme il a été dit plus haut, l'Inde est empêchée par le
jeu de l’estoppel d’invoquer la réserve Commonwealth. La réserve
indienne, visant à exclure le Pakistan et lui seul, est en soi discriminatoire,
arbitraire et nulle.

41. R. P. Anand note dans son ouvrage Compulsory Jurisdiction of the
International Court of Justice:

«Cette réserve, qui était à l’origine conçue pour souligner l'absence
d’un élément international dans les relations entre les membres du
Commonwealth, est probablement caduque aujourd’hui et, faute d’un
mécanisme correspondant au sein du Commonwealth, produit des
résultats contraires aux objectifs auxquels elle répondait.» (P. 249.)

74
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 83

42. C’est pourquoi je m’associe à ce qu’a dit M. Ago dans l'affaire de
Nauru en 1992:

«Très vraisemblablement, il [le Royaume-Uni] n'aurait donc pas
soulevé, quant à lui seul, des obstacles insurmontables. Ceci d’autant
plus que la clause excluant de l'acceptation de la juridiction obliga-
toire de la Cour internationale de Justice les différends avec des
Etats membres du Commonwealth — clause insérée à l'origine dans
la déclaration en prévision de la création d’une cour spéciale pour le
Commonwealth — pouvait facilement être considérée comme
dépassée, ladite prévision ne s’étant jamais réalisée.» (Certaines
terres à phosphates à Nauru (Nauru €. Australie), exceptions pré-
liminaires, arrêt, C.J Recueil 1992, p. 327, par. 5.)

*

LA RÉSERVE COMMONWEALTH PEUT ÊTRE DISSOCIÉE DE LA DÉCLARATION
DE L'INDE DE SEPTEMBRE 1974

43. Dans l'affaire des Emprunts norvégiens, sir Hersch Lauterpacht a
conclu que la réserve automatique était nulle et ne pouvait être dissociée
de la déclaration d’acceptation elle-même.

Toutefois, il a développé la théorie de la divisibilité dans les termes sui-
vants:

«Ce principe général de droit est qu’il est légitime — et peut-être
obligatoire — de séparer une condition nulle du reste de l’acte et de
traiter ce dernier comme valable pourvu que, eu égard à l'intention
des Parties et à la nature de l’acte, la condition en question n’en
constitue pas un élément essentiel, Urile non debet per inutile vitiari.
Le même principe s'applique également aux dispositions et réserves
relatives à la compétence de la Cour.» (Certains emprunts norvé-
giens, arrêt, CL J. Recueil 1957, p. 56, 57.)

44. Dans l'affaire de l’Interhandel, M. Klaestad, président de la Cour,
a fait observer:

«La question d’une réserve française semblable a été discutée dans
une opinion individuelle et dans deux opinions dissidentes jointes à
Parrêt sur l'affaire des Emprunts norvégiens. Mais la Cour n’a pas
étudié la question et n’a pas statué sur ce point. Elle n’était pas en
mesure de le faire, puisque la question de la validité de la réserve
n’était pas en litige entre les Parties, qui ne l’avaient pas soumise à la
Cour et ne l’avaient pas discutée.» (/nterhandel, exceptions prélimi-
naires, arrêt, C.I.J Recueil 1959, p. 75.)

«Ces considérations m'ont amené à la conclusion que la Cour,
tant par son Statut que par la Charte, est empêchée d’agir en confor-
mité de la partie de la réserve qui est en contradiction avec l’article

75
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 84

36, paragraphe 6, du Statut, mais que cette circonstance n'implique
pas nécessairement qu'il est impossible pour la Cour de donner effet
aux autres parties de la déclaration d’acceptation qui sont conformes
au Statut. À mon avis, la partie a) de la quatrième exception préli-
minaire doit donc être rejetée.» (/nterhandel, exceptions prélimi-
naires, arrêt, C.I.J. Recueil 1959, p. 78.)

45. Comme l’a conclu K. R. Simmonds:

«Les deux juges, M. Klaestad et M. Armand-Ugon, semblent
avoir décidé que la réserve automatique n’était qu’une clause secon-
daire ou accessoire par rapport à une acceptation fondamentalement
valable de la juridiction de la Cour en vertu de la clause facultative;
la juridiction de la Cour serait suffisamment confirmée si l’on traitait
la réserve comme inopérante et dissociable du document sur lequel la
Cour doit se fonder.» (Note de bas de page omise.) (K. R. Sim-
monds, «The Interhandel Case», The International and Comparative
Law Quarterly, vol. 10, 1961, p. 526.)

46. L'Inde a invoqué la décision rendue par la Cour suprême dans
l'affaire RMDC v. India, 1957, SCR 930 (CR 2000/2, p. 14 (Sorabjee)).
Dans cette affaire, la Cour suprême a examiné la question de la divisibi-
lité, et elle a énoncé pas moins de sept principes. En appliquant ces prin-
cipes, elle a néanmoins jugé que les dispositions contestées pouvaient être
dissociées des autres.

47. Dans une affaire ultérieure, Harakchand v. Union of India, elle a
déclaré:

«La question est énoncée clairement par Cooley dans Constitution
Limitations (8° éd., p. 360):

«II serait incompatible avec tous les justes principes de droit
constitutionnel de décider que ces dispositions sont nulles parce
qu'elles sont associées à l’intérieur d’un même texte de loi, sans
être reliées à d’autres ni dépendantes à l'égard d’autres qui sont
anticonstitutionnelles. En conséquence, lorsqu'une partie d’une loi
est contraire à la constitution, cela n’autorise pas les tribunaux à
annuler également le reste de la loi, sauf si toutes les dispositions
sont liées entre elles par leur sujet, si elles sont dépendantes les
unes des autres, constituent un ensemble correspondant à une
même fin ou sont d’une autre manière tellement liées par leur sens
qu'il est impossible de présumer que le légisiateur aurait adopté les
unes sans adopter aussi les autres.»

En appliquant ce critère en l'espèce, nous estimons que les dis-
positions jugées nulles ne sont pas inextricablement liées avec les
dispositions restantes de la loi.» (AZR 1970 Supreme Court 1453
(V 57C 308).)

48. L'article 44 de la convention de Vienne sur le droit des traités
admet la divisibilité des clauses des traités.

76
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 85

49. T. O. Elias, dans son livre The Modern Law of Treaties, exprime
l'avis que «seules les clauses auxquelles s’applique une cause alléguée de nul-
lité, si elles sont distinctes et séparables, et ne sont pas une base essentielle
du traité, peuvent étre éliminées, le reste demeurant en vigueur» (p. 140).

50. Dans les affaires Belios c. Suisse (1988), (CEDH série A, n° 132) et
Loizidou c. Turquie (1995), (CEDH série A, n° 310), la Cour européenne
des droits de l’homme a considéré que la réserve contestable était sépa-
rable.

51. Dans laffaire de la Compétence en matière de pêcheries ( Espagne
c. Canada), M. Bedjaoui, dans son opinion dissidente, a fait observer ce
qui suit:

«Or le droit des traités, tel que codifié à Vienne en 1969, fait sa
place en son article 44, il est vrai avec quelques exceptions, au principe
de divisibilité des différentes stipulations contenues dans un traité. La
raison pour laquelle une déclaration ne serait pas du tout soumise à
un tel principe m’échappe vraiment.» (Compétence en matière de
pêcheries (Espagne c. Canada), compétence de la Cour, arrêt, C.LJ
Recueil 1998, opinion dissidente de M. Bedjaoui, p. 539, par. 60.)

«La question a d’ailleurs été soulevée dans quelques espèces,
comme l'affaire des Emprunts norvégiens, ou celle de l’Interhandel,
et quelques juges ont évoqué et admis le principe de divisibilité (voir
Emprunts norvégiens, arrêt, C.LJ. Recueil 1957, p. 55-59; Interhan-
del, exceptions préliminaires, arrêt, C.J. Recueil 1959, p. 57, 77-78,
116-117).» (/bid., p. 539-540, par. 61.)

52. En vertu des principes reconnus de la doctrine de la divisibilité, le
paragraphe 2 «les différends avec le Gouvernement d’un Etat qui est ou
a été membre du Commonwealth de nations» peut être dissocié du reste
de la déclaration de l'Inde du 18 septembre 1974.

La «réserve à l'égard de membres du Commonwealth» n'est pas fon-
damentale au point de constituer «une base essentielle du consentement
de l'Inde» à être liée par sa déclaration en vertu de la clause facultative.
Elle n'a pas été faite de bonne foi. Elle ne répond pas à un objectif ration-
nel ou légitime, puisqu'il n'existe pas de procédure spéciale de règlement
obligatoire des différends entre Etats du Commonwealth. Elle n’a ni rai-
son d’être ni effet juridique. En conséquence, elle peut être dissociée de la
déclaration faite par l'Inde en vertu du paragraphe 2 de l’article 36 du
Statut sans que cela ait d'effet sur la validité du reste de cette déclaration.

*

L'INDE N’A PAS VALABLEMENT DENONCE L'ACTE GENERAL DE 1928

53. Dans sa communication du 18 septembre 1974, l’Inde déclarait:

a) depuis son accession à l’indépendance en 1947, le Gouvernement
indien ne s’est jamais considéré comme lié par l’Acte général de 1928,
que ce soit par succession ou autrement;

77
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 86

b) en conséquence, l'Inde n’a jamais été partie à l’Acte général de 1928
depuis qu’elle est indépendante et elle n’y est pas actuellement partie.

54. Cette communication avait été envoyée par l’Inde en réponse à la
communication du 30 mai 1974 par laquelle le Pakistan exprimait son
intention d’être lié par l’Acte général. Cet argument avait déjà été invoqué
devant la Cour par le Pakistan dans l'affaire du Procès de prisonniers de
guerre pakistanais de 1973. Le Pakistan a déclaré à bon droit à propos de
la communication indienne:

«La première [observation] est qu’il s’agit d'une déclaration — et
d’une déclaration seulement. C’est l'affirmation, faite en 1974, que
depuis un événement de 1947 — soit vingt-sept ans auparavant,
l'accession de l'Inde à l'indépendance — l'Inde n'est pas partie à
PActe général: «n’a jamais été partie à l’Acte général ... et ... n'y est
pas actuellement partie».

La deuxième observation est étroitement liée à la première. C’est
que le souci de l’Inde de rendre sa position absolument claire «pour
… qu’elle ne fasse aucun doute pour quiconque» était simplement
l'expression de son propre point de vue sur la situation juridique. Il
s'agissait d’une affirmation subjective, qui pouvait avoir une validité
objective ou n’en pas avoir (bien qu'à toutes fins utiles, le Pakistan
relève qu’elle n’avait aucune validité objective). En outre, ce n’était
pas une dénonciation de l’Acte général — et cela, pour deux raisons.
Premièrement, parce que, selon l'Inde, il n’existait pas d’Acte général
à dénoncer. Deuxièmement, parce que, même si celui-ci avait existé,
l'Inde ne l’avait pas officiellement dénoncé comme le prévoit l’article
45 du traité... Fidèle à la logique de sa position, Inde n’a pas utilisé
des mots de dénonciation, parce que cela aurait impliqué qu’elle se
considérait comme liée par l’Acte général au moment de dénoncer ce
dernier, ce qu'elle niait. Elle aurait pu le faire si elle avait voulu
dénoncer l’Acte général; elle aurait pu le faire, comme la France et le
Royaume-Uni, qui l'ont officiellement dénoncé, mais elle a choisi de
ne pas le faire.» (CR 2000/1, p. 54, Lauterpacht.)

55. Les affirmations faites par l'Inde dans cette communication sont
erronées, fallacieuses et contraires au droit. Cette communication ne peut
être considérée comme une dénonciation. Rien ne permet à la Cour de
penser qu'aucun Etat partie à l’Acte général ait traité comme une dénon-
ciation cette communication de l'Inde, qui n’est pas conforme aux dispo-
sitions de l’article 45 de l’Acte général. Dans leur opinion dissidente com-
mune dans l’affaire des Essais nucléaires (20 décembre 1974), les juges
ont cité la lettre de l’Inde du 24 juin 1973 (citée ci-dessus au para-
graphe 22) et la déclaration du Pakistan, mais sans tenir compte de la
communication de lInde du 18 septembre 1974:

«Dans l'affaire relative au Procès de prisonniers de guerre pakis-
tanais, l'Inde a fait savoir à la Cour par lettre en date du 24 juin
1973 qu’à son avis ’Acte de 1928 avait cessé d’être un traité en

78
INCIDENT AERIEN (OP. DISS. PIRZADA) 87

vigueur aprés la disparition des organes de la Société des Nations.
Le Pakistan a exprimé un avis contraire et, depuis lors, le premier
ministre de ce pays a confirmé par lettre adressée au Secrétaire géné-
ral de Organisation des Nations Unies qu'il considérait l’Acte
comme toujours en vigueur. D'autre part, dans une lettre du
6 février 1974, le Royaume-Uni a fait état des doutes qui avaient été
exprimés au sujet de la validité de PActe et a notifié au Secrétaire
général sa dénonciation de l’Acte conformément aux dispositions de
l’article 45, paragraphe 2, de cet instrument, mais il a employé a
cette occasion des termes qui ne préjugeaient pas la question du
maintien en vigueur de l’Acte... De plus, il est de règle qu'un traité
multilatéral ne prenne fin qu'avec le consentement exprès ou tacite
de toutes les parties, condition qui n’a manifestement pas été satis-
faite dans la présente instance.» (Essais nucléaires (Australie
c. France), arrêt, CEJ. Recueil 1974, p. 344-345, par. 70.)

On peut aussi rappeler la pratique du Secrétaire général de l'Organisa-
tion des Nations Unies en matière de traités multilatéraux :

«La Commission du droit international, en 1966, a décrit cette
pratique comme suit:

«En l'absence d'une clause sur les réserves dans les accords
conclus postérieurement à la résolution de l’Assemblée générale
relative aux réserves aux conventions multilatérales, le Secrétaire
général se conforme aux dispositions de cette résolution et com-
munique aux Etats intéressés le texte de la réserve accompagnant
un instrument de ratification ou d’adhésion sans se prononcer sur
les effets juridiques de ces documents et en laissant à chaque Etat
le soin de tirer les conséquences juridiques de ces communications.
Il transmet les observations reçues concernant les réserves à tous
les Etats intéressés, également sans commentaire. Un tableau géné-
ral pour chaque convention est tenu à jour, indiquant les réserves
faites et les observations transmises à leur égard par les Etats inté-
ressés. Tout Etat ayant déposé un instrument assorti de réserve est
compté au nombre des parties pour l'entrée en vigueur de
Paccord.» (Nations Unies, Documents officiels, vingt et unième
session, supplément n° 9, doc. A/6309/Rev.I, p. 37.» (CLS. Mé-
moires, Procès de prisonniers de guerre pakistanais, p. 87, 88.)

56. Le Gouvernement indien a nécessairement eu connaissance des
notifications de la France et du Royaume-Uni. Ces notifications étaient
rédigées de manière claire et catégorique, et le mot dénonciation y était
employé expressément. L’omission de ce mot dans la communication de
l'Inde n’a pas été expliquée de manière probante et plausible par PInde.

M. Rosenne dit que «lorsque le droit de dénonciation est réservé,
l'Etat concerné doit accomplir un acte positif pour l'exercer» (Shabtai
Rosenne, The Law and Practice of the International Court of Justice,

vol.

II, p. 82.)
79
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 88

57. De plus, la règle applicable, approuvée par la Cour dans l'affaire
du Plateau continental de la mer du Nord, est que, lorsqu’un accord ou
un autre instrument prévoit lui-même la manière de faire une chose,
celle-ci doit être faite de cette manière ou pas du tout (C.ZJ. Recueil
1969, par. 28).

58. La simple affirmation de l’Inde disant qu'elle n'était pas liée par
PActe général, ce que nie le Pakistan, est unilatérale, et la Cour ne peut
pas juger de sa validité dans cette phase préliminaire de l'instance. Rap-
pelons la conclusion de la Cour dans l’affaire de l’ Appel de I’ Inde concer-
nant la compétence du Conseil de TOACT, qui a autorité de chose jugée.

«La Cour considère que, pour des raisons du même ordre que
celles qu'elle a indiquées au sujet de sa propre compétence en l’es-
pèce, on ne saurait admettre qu’une simple assertion unilatérale de ces
thèses, contestées par la partie adverse, élimine la compétence du
Conseil. Ce n'est pas que ces thèses soient nécessairement mal fon-
dées, mais c’est que leur bien-fondé n'a pas encore été établi. Les
Parties sont en désaccord sur les points de savoir si les traités ont
Jamais été valablement suspendus ou remplacés, si les traités sont en
vigueur entre elles et si les mesures prises par (Inde à l'égard des sur-
vols par des appareils pakistanais, au lieu de mettre en jeu les traités,
se justifiaient par d’autres motifs extérieurs; ces questions sont donc
maintenant en cause devant le Conseil et l’on ne peut tirer de leur
existence, au moins à ce stade, aucune conclusion d'ordre juridic-
tionnel qui exclue ipso facto et à priori la compétence du Conseil. »
(Appel concernant la compétence du Conseil de l'OACL arrêt, C.LJ.
Recueil 1972, p. 64, par. 31.)

59. Je suis donc d'avis que l'Inde n’a pas valablement dénoncé l’Acte
général de 1928, et qu’elle continue à être liée par ledit Acte.

EFFET DE L’ACTE GENERAL DE 1928 SUR LA RESERVE DE L'INDE

60. L’Acte de 1928 contient un code rigoureux de dispositions régis-
sant la formulation des réserves. Cet aspect a été abordé dans le para-
graphe 82 de lopinion dissidente commune dans l’affaire des Essais
nucléaires:

«Dans la présente affaire, cette objection est renforcée par le fait
que l’Acte de 1928 contient un code rigoureux de dispositions régle-
mentant la formulation des réserves, tandis qu’aucune disposition de
ce genre ne régit la formulation des réserves à l’acceptation de la
juridiction de la Cour en vertu de la clause facultative. Ces disposi-
tions, qui figurent aux articles 39, 40, 41, 43 et 45 de l’Acte, imposent

80
INCIDENT AERIEN (OP. DISS. PIRZADA) 89

des restrictions relatives notamment aux catégories de réserves per-
mises et au moment ou celles-ci peuvent étre faites et prennent effet.
De plus, un Etat qui accepte la juridiction au titre de la clause facul-
tative peut déterminer lui-méme la durée d’application de sa déclara-
tion et il peut même prévoir la possibilité d’y mettre fin à tout
moment par une notification, tandis que l’article 45, paragraphe |,
de l’Acte dispose que celui-ci restera en vigueur pendant des périodes
fixes successives de cinq ans s’il n’est pas dénoncé six mois au moins
avant l'expiration de la période en cours. Il est clair que les auteurs
de l’Acte de 1928 ont délibérément différencié le régime auquel sont
soumises les réserves de celui de la clause facultative: en effet, au
moment d’adopter l’Acte, l’Assemblée de la Société des Nations a
simultanément attiré l'attention des Etats, dans une autre résolution,
sur les nombreuses possibilités qui existaient de limiter les engage-
ments acceptés en vertu de la clause facultative «soit quant à leur
durée, soit quant à leur étendue». Par suite, si l’on admettait que les
réserves faites par un Etat dans le cadre du système incontrôlé et
extrêmement souple de la clause facultative peuvent automatique-
ment modifier les conditions auxquelles cet Etat a accepté la compé-
tence en vertu de l’Acte de 1928, on prendrait le contre-pied du
système rigoureux délibérément établi dans l’Acte pour les réserves.»
(Essais nucléaires (Australie c. France), arrêt, C.LJ. Recueil 1974,
p. 349, par. 82.)

61. Les réserves faites par (Inde a l’article 17 de l’Acte général sont
interdites par cet acte et elles sont dépourvues d’effet juridique parce que
l'application de l’article 17 de l’Acte général est subordonnée à l’article
39, qui dispose ce qui suit:

«1. Indépendamment de la faculté mentionnée à l'article précé-
dent, une Partie pourra, en adhérant au présent Acte général, subor-
donner son acceptation aux réserves limitativement énumérées dans
le paragraphe suivant. Ces réserves devront être indiquées au moment
de l’adhésion.

2. Ces réserves pourront être formulées de manière à exclure des
procédures décrites par le présent acte:

a) les différends nés de faits antérieurs, soit à l’adhésion de la partie
qui formule la réserve, soit à l'adhésion d'une autre partie avec
laquelle la première viendrait à avoir un différend:

b) les différends portant sur des questions que le droit international
laisse à la compétence exclusive des Etats;

c) les différends portant sur des affaires déterminées, ou des ma-
tières spéciales nettement définies, telles que le statut territorial,
ou rentrant dans des catégories bien précisées.

3. Si une des parties en litige a formulé une réserve, les autres
parties pourront se prévaloir vis-à-vis d'elle de la même réserve.

81
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 90

4. Pour les parties ayant adhéré aux dispositions du présent Acte
relatives au règlement judiciaire ou au règlement arbitral, les réserves
qu'elles auraient formulées seront, sauf mention expresse, comprises
comme ne s'étendant pas à la procédure de conciliation.»

Les réserves faites par l'Inde ne font pas partie des réserves permises
qui sont limitativement énumérées à l’article 39 de l’Acte général.

62. J'aimerais aussi appeler l’attention sur l’article 41 de l’Acte géné-
ral, qui est ainsi conçu:

«Les différends relatifs à l'interprétation ou à l'application du pré-
sent Acte général, y compris ceux relatifs à la qualification des litiges
et à la portée des réserves éventuelles, seront soumis à la Cour per-
manente de Justice internationale.»

Cette compétence a été transmise à la Cour actuelle en vertu de l’article
37 du Statut. En conséquence, puisque des questions se posent relative-
ment à l'interprétation ou à l'application de l’Acte général, y compris la
portée et la recevabilité des réserves éventuelles, la Cour internationale de
Justice a compétence en la matière.

63. La Cour a compétence en vertu de l’article 17 de l’Acte général,
nonobstant la réserve de l'Inde, comme elle l’a jugé dans l'affaire de
PAppel concernant la compétence du Conseil de l'OACI (arrêt, Recueil
C.LJ. 1972, p. 53) et compte tenu des observations faites sur ce point
dans l’opinion dissidente commune dans l'affaire des Essais nucléaires
{Australie c. France), C.LJ. Recueil 1974, p. 253, par. 91, 94, 95 et 97.

64. De toute façon, il y a un manque de bonne foi de la part de l’Inde.
Dans l’affaire entre le Cameroun et le Nigéria, la Cour a énoncé dans les
termes suivants le principe de la bonne foi:

«La Cour observera que le principe de la bonne foi est un principe
bien établi du droit international. Il est énoncé au paragraphe 2 de
l’article 2 de la Charte des Nations Unies; il a aussi été incorporé à
l’article 26 de la convention de Vienne sur le droit des traités du
23 mai 1969.» (Frontière terrestre et maritime entre le Cameroun
et le Nigéria, exceptions préliminaires, arrêt, C.I.J. Recueil 1998,
p. 296, par. 38.)

65. Compte tenu des considérations qui précédent, j’estime que la
Cour a compétence pour exercer sa juridiction conformément aux
articles 17, 39 et 41 de l’Acte général, rapprochés du paragraphe | de
l’article 36 et de l’article 37 du Statut.

Sans préjudice de ce qui vient d’être dit, on peut faire les observations
suivantes.

82
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 91

RESERVES
Observations générales

66. Quelques remarques générales peuvent étre faites au sujet des
réserves. Nous rappellerons ici les observations de deux éminents anciens
presidents de la Cour.

M. Nagendra Singh (Inde):

«Au cours des ans, cependant, les Etats ont assorti leurs déclara-
tions d’acceptation d’un nombre de plus en plus grand d’exceptions,
de réserves et d’exclusions, si bien qu’aujourd’hui la déclaration de
PInde, par exemple, contient onze réserves distinctes, dont l’une est
subdivisée en cinq paragraphes...

Pourtant, lorsque l’acceptation est amenuisée ou encadrée par des
réserves et exclusions, au point que le noyau de juridiction qui
demeure est minime, l'effet d’un tel geste ne peut guère être consi-
déré comme encourageant. La simplicité apparente de la clause
facultative, simplicité qui semble avoir été voulue par ses créateurs, a
disparu sous une broussaille de réserves qui se chevauchent et s’en-
trecroisent, ce qui rend parfois extrêmement difficile la tâche de la
Cour lorsque sa compétence est fondée sur la clause facultative.»
(M. Nagendra Singh, The Role and Record of the International
Court of Justice, p. 19 et 20.)

Sir Muhammad Zafrulla Khan (Pakistan):

«En d’autres termes, et c’est là ce qu’il est intéressant de souligner,
avec l'élargissement de la composition de l'Organisation des Nations
Unies, l’idée d’un règlement judiciaire obligatoire, à laquelle un si
grand nombre des Etats rassemblés à San Francisco en 1945 étaient
favorables, a aussi été de plus en plus largement acceptée, mais beau-
coup plus lentement. Bien entendu, le système du règlement judi-
ciaire obligatoire ne faisait pas partie intégrante du mécanisme de
maintien de la paix des Nations Unies; cependant, il est à craindre
que hesitation générale à accepter ce système ne trahisse une cer-
taine réserve à l’égard du principe général du règlement judiciaire des
différends qui, comme nous l’avons vu, était intégré au système des
Nations Unies.

Une autre tendance décourageante, qui était déjà en germe en
1946, est celle qui consiste à déposer des déclarations d'acceptation
de la juridiction obligatoire de la Cour en les assortissant de réserves.
La Cour a eu à plusieurs reprises à examiner les réserves de ce type,
et ces réserves ont été sévèrement critiquées. Néanmoins, bien qu'il y
ait eu ces dernières années quelques progrès à cet égard, de telles
déclarations restent déposées auprès du Secrétaire général et ne sont
pas retirées, déclarations qui, en tant que reconnaissance de la juri-
diction de la Cour, ne sont qu’un fantôme sans substance.» ({bid.,
p. 294.)

83
INCIDENT AERIEN (OP. DISS. PIRZADA) 92

Compte tenu des observations qui précédent, la validité des réserves de
l’Inde peut être mise en doute.

LE PARAGRAPHE 2 DE L’ARTICLE 36 DU STATUT DE LA COUR

ET LA RESERVE DE L'INDE

67. Le Pakistan s'est efforcé d'établir qu’une réserve qui n’est pas
autorisée par le paragraphe 3 de l’article 36 du Statut n’a pas d'effet juri-

dique à
réserve.

l'égard de l'Etat requérant lorsque celui-ci a fait objection à cette
Une telle réserve a été décrite comme sortant du cadre de l’article

36 du Statut, autrement dit comme étant de caractère extra-statutaire.

68. A

«a)

«

l’audience, le Pakistan a développé l'argumentation suivante:

.. la réserve relative aux membres du Commonwealth que
l'Inde prétend invoquer n’entre pas dans les différentes catégo-
ries de réserves autorisées aux termes du paragraphe 3 de l’ar-
ücle 36 du Statut. La formulation de ce paragraphe est claire.
Les déclarations sont faites soit purement et simplement, soit
éventuellement assorties de deux conditions — sous condition
de réciprocité ou pour un délai déterminé. J’appellerai «extra-
statutaires» les réserves n’entrant pas dans les catégories auto-
risées. La thèse que je défendrai est que la Cour ne peut appli-
quer une réserve extra-statutaire formulée par l'Etat défendeur
à l'encontre de l'Etat requérant que si un élément de l'affaire
l’autorise à conclure — je dis bien à conclure — que le requé-
rant a accepté la réserve. Une telle acceptation peut être inférée
dans deux cas. Le premier est lorsque l'Etat requérant a lui-
même formulé une réserve identique ou comparable. Le second
est lorsque le requérant à qui l'Etat défendeur a opposé la
réserve s’est montré disposé à engager la controverse sur l’inter-
prétation de la teneur de cette réserve, sans en contester l’oppo-
sabilité en elle-même. Si, toutefois, le requérant conteste l’appli-
cabilité de la réserve, et j’insiste sur ce point — si, toutefois, le
demandeur conteste l’applicabilité de la réserve — alors la
Cour doit déterminer, a la lumiére de la teneur de ladite réserve
et des circonstances, si celle-ci est applicable ou opposable au
requérant.» (CR 2000/1, p. 17-18 (Munshi).)

La réponse évidente — une réponse que conteste à présent le

Pakistan — est que la pratique étatique est venue modifier les dispo-
sitions expresses du paragraphe 3 de l’article 36 et que l’idée a fini

par

s'imposer que tous les types de réserve sont autorisés, à l’excep-

tion peut-être des réserves visant à priver la Cour de son droit de
trancher les questions relatives à sa compétence — soit ce que l’on
appelle les réserves automatiques.

La première observation qu’appelle ce raisonnement est que le

84
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 93

nombre d'Etats concernés est limité. Cent quatre-vingt-cinq Etats
sont parties au Statut de la Cour. Soixante Etats sont parties à la
clause facultative. Parmi ces derniers, vingt-trois ont signé ladite
clause sans formuler de réserve extra-statutaire. Parmi les trente-sept
qui ont assorti leur acceptation de réserves n’entrant pas dans les
catégories prévues au paragraphe 3 de l’article 36, quatorze ont émis
une réserve touchant les questions qui relèvent de leur juridiction
interne, ce que l’on peut à peine qualifier de réserve, au sens propre
du terme, ou ont exclu les différends pour lesquels il existe d’autres
moyens de règlement. Il semble donc que le nombre d'Etats ayant
émis des réserves qui présentent un caractère véritablement extra-
statutaire n’est pas supérieur à vingt-trois (chiffre qui correspond au
nombre d'Etats n'ayant émis aucune réserve extra-statutaire). Ces
vingt-trois Etats ne représentent que 38% environ des parties signa-
taires au Statut. Aussi ne paraît-il pas juste de permettre qu’un
nombre aussi peu représentatif d'Etats disposent du pouvoir
d’amender le texte dépourvu d’ambiguité du paragraphe 3 de l’ar-
ticle 36 du Statut.» (CR 2000/1, p. 21 (Munshi).)

69. Les arguments du Pakistan peuvent être examinés dans le contexte
des arrêts de la Cour. Dans la récente affaire de la Compétence en matière
de pêcheries (Espagne c. Canada), la Cour a donné effet à une réserve
faite par le Canada à la clause facultative concernant les questions de
conservation et de gestion des pêcheries. Cette réserve sortait apparem-
ment du cadre des réserves permises par le paragraphe 3 de l’article 36.
La Cour a résumé comme suit la position de l'Espagne au sujet de cette
réserve:

«L'Espagne semble parfois soutenir que la réserve du Canada
n’est pas valide ou est inopérante en raison de son incompatibilité
avec le Statut de la Cour, la Charte des Nations Ünies et le droit
international. Toutefois, la position de l'Espagne paraît principale-
ment être qu'aux fins d'éviter une telle mcompatibilité il y aurait lieu
de donner à l’alinéa d) du paragraphe 2 de la déclaration une inter-
prétation différente de celle qu’avance le Canada.» (Compétence en
matière de pêcheries (Espagne c. Canada), compétence de la Cour,
arrêt, C.J. Recueil 1998, p. 451, par. 40.)

Après avoir renvoyé à l'argumentation espagnole montrant que le dif-
férend de l'Espagne avec le Canada portait essentiellement sur l’interpré-
tation de la réserve, la Cour a déclaré:

«En conséquence, la Cour est parvenue à la conclusion que |’Espa-
gne soutient que l'interprétation que le Canada cherche à faire pré-
valoir de l'alinéa d) du paragraphe 2 de sa déclaration va à l'en-
contre non seulement du Statut, mais aussi de la Charte et du droit
international général, et ne saurait donc être retenue. La question
portée devant la Cour est dès lors de savoir si le sens qui doit être
attribué à la réserve du Canada permet à la Cour de se déclarer com-

85
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 94

pétente pour statuer sur le différend porté devant elle par la requête
de l'Espagne.» (C.LJ. Recueil 1998, p. 451-452, par. 41.)

70. La Cour n'a donc pas examiné la validité de la réserve canadienne
ni son applicabilité, en notant que les deux Etats ont reconnu que les
Etats disposent d’«une grande liberté pour formuler... leur déclaration».

Dans l'affaire de Certaines terres à phosphates à Nauru (Nauru c. Aus-
tralie), exceptions préliminaires, arrêt, C.J. Recueil 1992, p. 240, l'Etat
défendeur, l'Australie, a invoqué les termes de sa réserve qui excluent les
différends «au sujet desquels les parties ont convenu ou conviennent de
recourir à une autre procédure de règlement pacifique». C’était là une
réserve qui sortait manifestement du cadre du paragraphe 3 de l’article
36. La Cour a rejeté l'argument au motif qu'il n'existait pas d’autre
moyen de règlement pertinent. Notant que la déclaration de Nauru
contenait aussi une réserve analogue, elle a présumé que les deux pays
étaient disposés à accepter la réserve et à lui donner effet.

71. Dans l'affaire du Nicaragua, la Cour s’est bornée à interpréter le
second type de conditions permises par le paragraphe 3 de l'article 36,
celles qui peuvent être faites « pour un délai déterminé». Elle a déclaré:

«II [PEtat déclarant] peut en particulier en limiter l'effet aux dif-
férends survenant après une certaine date, ou spécifier la durée pour
laquelle la déclaration elle-même reste en vigueur ou le préavis qu’il
faudra éventuellement donner pour y mettre fin.» (Activités mili-
taires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
c. Etats-Unis d'Amérique), compétence et recevabilité, arrêt, CL J.
Recueil 1984, p. 418, par. 59.)

Pour expliquer les types de réserves qui peuvent être faites, la Cour
s'est limitée à des exemples qui s'inscrivent manifestement dans la caté-
gorie des réserves permises par le paragraphe 3 de l’article 36.

72. On peut mentionner aussi à cet égard les décisions rendues par la
Cour dans les affaires de Certains emprunts norvégiens et de l’Interhan-
del. La Cour n’a pas statué sur la validité ou l’applicabilité de la réserve
automatique. Pour citer M. Ian Brownlie:

«En principe, cette forme de réserve est incompatible avec le Sta-
tut de la Cour, car elle contredit le pouvoir de la Cour de statuer sur
sa propre compétence et ne constitue pas une authentique accepta-
tion de la juridiction ante hoc. (Note: la Cour a éludé la question
lorsque celle-ci a été soulevée, par exemple dans l'affaire de Certains
emprunts norvégiens, C.J. Recueil 1957, p. 9; et dans l'affaire de
l'Interhandel, ibid., 1959, p. 6. Néanmoins, plusieurs juges ont consi-
déré que cette réserve était illégale; voir CEJ. Recueil 1957, p. 42 et
suiv. (Lauterpacht), p. 68-70 (Guerrero); ibid., 1959, p. 55-59 (Spen-
der), p. 76-78 (Klaestad), p. 92-94 (Armand-Ugon), p. 97 et suiv.)»
(lan Brownlie, Principles of Public International Law, 5° éd., p. 723.)

73. On peut mentionner aussi les commentaires de M. Rosenne:

86
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 95

«Les affaires des Emprunts norvégiens, de l'Interhandel et du
Droit de passage (exceptions préliminaires) offrent trois exemples
importants d'examen par la Cour de la validité d’une réserve. Dans
chacun de ces exemples, il a été soutenu qu’une certaine réserve était
incompatible avec la clause facultative, si bien que la déclaration
tout entière était inopérante et ne permettait pas de fonder la juridic-
tion obligatoire. Bien que les Parties aient fait reposer leur argumen-
tation sur la compatibilité de la réserve avec le système de la juridic-
tion obligatoire, la Cour ne s’est pas placée sur le même terrain.

Cela nous amène à la conclusion que si, en principe et en pratique,
les réserves autres que celles qui sont envisagées par le paragraphe 3
de l’article 36 du Statut ne sont pas, en elles-mêmes, irrecevables, la
validité d'une réserve doit être appréciée dans chaque espèce. » (Shab-
tai Rosenne, The Law and Practice of the International Court,
1920-1996, vol. II, Jurisdiction, p. 770, 771.)

74. Les conclusions du Pakistan concernant l’inapplicabilité de la
réserve Commonwealth de l'Inde ou son inopposabilité au Pakistan
ne sont pas incompatibles avec les décisions rendues par la Cour lors-
qu étaient en cause des réserves contraires au Statut. En outre, les avis
exprimés par certains des juges de la Cour dans leurs opinions dans
l'affaire de la Compétence en matière de pêcheries (voir plus loin aux para-
graphes 89 à 91) confortent la thèse du Pakistan. On peut aussi citer le
passage suivant:

«On a pensé qu’un système général de juridiction obligatoire se
dégagerait à mesure que les déclarations se multiplieraient. L'idée
était bonne, mais les conditions dans lesquelles le système a fonc-
tionné ont réduit son efficacité. Les facteurs négatifs sont, de manière
générale, le manque de confiance des gouvernements dans la justice
internationale, la pratique, acceptée par la Cour, consistant à assor-
tir les déclarations de réserves et conditions diverses, souvent arbi-
traires dans leur portée et ambigués dans leur forme, et l'avantage
tactique qu'il y a à rester en-dehors du système.» (lan Brownlie.
Principles of Public International Law, p. 721.)

R. P. Anand, célèbre auteur indien, déclare:

«Comme nous l’avons dit déjà, la clause facultative n'existe pas
isolément. Elle fait partie intégrante du Statut, et adhérer à la clause
facultative signifie adhérer à l'ensemble du Statut. Il ne semble pas
que les Etats, dans leurs déclarations unilatérales, aient la faculté de
soumettre leur acceptation de la juridiction à la condition que des
dispositions constitutionnelles du Statut de la Cour ne soient pas
appliquées. La Cour est tenue, à la fois par l’article 92 de la Charte
et par l’article 1 de son Statut, de fonctionner conformément au Sta-
tut. La Cour permanente, bien qu’elle ne fût pas tenue par une dis-
position expresse semblable de respecter son Statut, a même jugé,
dans l’affaire des Zones franches, quelle n'avait pas le pouvoir

87
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 96

d’écarter les termes du Statut sur la proposition des parties à un dif-
férend. La clause facultative, même si elle laisse aux Etats une
grande liberté quant aux conditions dont ils peuvent assortir leur
acceptation de la juridiction obligatoire, ne leur permet donc pas de
faire une déclaration incompatible avec les dispositions constitution-
nelles expresses du Statut de la Cour.» (R. P. Anand, Compulsory
Jurisdiction of the International Court of Justice, p. 189.)

Déclarations

75. Dans l’affaire des Activités militaires et paramilitaires au Nicara-
gua et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), la Cour a
décidé que les déclarations d'acceptation de sa juridiction obligatoire
constituent des engagements facultatifs, de caractère unilatéral, que les
Etats sont libres de faire, soit sans condition, soit en les assortissant de
conditions ou de réserves. La Cour a aussi jugé que, en fait, les déclara-
tions, bien qu’étant des actes unilatéraux, établissent une série de liens
bilatéraux avec les autres Etats et que, dans l'établissement de ce réseau
d'engagements qui constitue le système de la clause facultative, le prin-
cipe de la bonne foi joue un rôle essentiel. Les paragraphes 59 et 60 de
l'arrêt doivent être lus comme un tout.

«L’un des principes de base qui président à la création et à l’exé-
cution d’obligations juridiques, quelle qu’en soit la source, est celui
de la bonne foi. La confiance réciproque est une condition inhérente
de la coopération internationale, surtout à une époque où, dans bien
des domaines, cette coopération est de plus en plus indispensable.
Tout comme la règle du droit des traités pacta sunt servanda elle-
même, le caractère obligatoire d’un engagement international assumé
par déclaration unilatérale repose sur la bonne foi. Les Etats inté-
ressés peuvent donc tenir compte des déclarations unilatérales et
tabler sur elles; ils sont fondés à exiger que l’obligation ainsi créée
soit respectée.» { Activités militaires et paramilitaires au Nicaragua
et contre celui-ci ( Nicaragua c. Etats-Unis d'Amérique), compétence
et recevabilité, arrêt, CLJ. Recueil 1984, p. 418, par. 60.)

Règles d'interprétation

76. Une interprétation qui conduit à un résultat déraisonnable
est contraire à la règle fixée par la Cour permanente et par la Cour
actuelle:

«[Plar la Cour permanente dans l'affaire du Service postal polo-
nais à Dantzig (C.P.J.L série B n° 11, p. 39):

«C'est un principe fondamental d’interprétation que les mots
doivent être interprétés selon le sens qu'ils auraient normalement
dans leur contexte, à moins que l'interprétation ainsi donnée ne
conduise à des résultats déraisonnables ou absurdes.»

88
INCIDENT AERIEN (OP. DISS. PIRZADA) 97

La règle ainsi posée a été approuvée dans l’avis consultatif rendu
par la Cour en l'affaire de la Compétence de l'Assemblée générale
pour l'admission d'un Etat aux Nations Unies, C.LJ. Recueil 1950,
page 8.» (Certains emprunts norvégiens, arrêt, C.LJ. Recueil 1957,
p. 95.)

77. Jestime donc que la bonne foi est absente de la déclaration de
l'Inde et que l'interprétation que l'Inde donne à sa réserve est déraison-
nable.

LA CHARTE DES NATIONS UNIES

78. Le Pakistan, dans son mémoire, a invoqué la compétence de la
Cour sur la base du paragraphe | de l’article 36 du Statut de la Cour,
rapproché du paragraphe | de l’article 1, des paragraphes 3 et 4 de l’ar-
ticle 2, de l’article 33, du paragraphe 3 de l’article 36 et de l’article 92 de
la Charte des Nations Unies.

79. M. Ajibola, juge ad hoc dans l'affaire du Génocide, a invoqué dans
son opinion individuelle le préambule de la Charte:

«Les Etats qui se sont réunis à San Francisco pour faire œuvre de
pionniers et rédiger la Charte des Nations Unies ont déployé des
efforts considérables pour faire en sorte que la paix, la sécurité, la
justice et le règlement pacifique des différends soient assurés et soient
pleinement garantis par la Charte. Aussi ont-ils énoncé en termes
dépourvus d’ambiguité certains de leurs buts et certaines de leurs
aspirations en vue d'assurer la primauté du droit international et la
paix, la sécurité et la justice entre toutes les nations.» (Application de
la Convention pour la prévention et la répression du crime de géno-
cide, mesures conservatoires, ordonnance du 13 septembre 1993,
CLS. Recueil 1993, p. 391.)

80. M. Weeramantry a traité des objectifs des Nations Unies dans son
opinion individuelle dans l'affaire de la Délimitation maritime:

«La Charte des Nations Unies, en son article 1, stipule que l’un
des buts des Nations Unies est de «maintenir la paix et la sécurité
internationales», et à cette fin «réaliser, par des moyens pacifiques,
conformément aux principes de la justice et du droit international,
Pajustement ou le règlement de différends ... de caractère
international...» La Cour a été créée dans ce cadre comme l’un des
organes principaux de l'Organisation des Nations Unies, et elle est
donc tenue d’agir, pour l'ajustement et le règlement des différends
internationaux, «conformément aux principes de la justice et du
droit international».» (Délimitation maritime dans la région située
entre le Groenland et Jan Mayen, arrêt, C.LJ. Recueil 1993, p. 241,
par. 99.)

89
INCIDENT AERIEN (OP. DISS. PIRZADA) 98

81. Dans la déclaration qu’il a faite dans l’affaire Lockerbie, M. Nia
déclaré:

«On peut soutenir aussi que l’article 92 de la Charte des Nations
Unies stipule que la Cour internationale de Justice constitue l’organe
Judiciaire principal des Nations Unies et qu'aux termes de l’article 36
de son Statut la Cour a reçu le pouvoir de régler «tous les différends
d'ordre juridique ayant pour objet: a) l'interprétation d'un traité: 5)
tout point de droit international...» (Questions d'interprétation et
d'application de la Convention de Montréal de 1971 résultant de
l'incident aérien de Lockerbie (Jamahiriya arabe libyenne
c. Royaume-Uni), mesures conservatoires, ordonnance du 14 avril
1992, CJ Recueil 1992, p. 20).

82. M. Ajibola, juge ad hoc, a rédigé dans la même affaire une opinion
dissidente dans laquelle il déclarait:

«Selon moi, notre préoccupation et notre obligation fondamen-
tales, en tant que juges de la Cour, doit être de rendre la justice selon
l'esprit de l'article 1 de la Charte: maintenir la paix et la sécurité
internationales; prendre des mesures efficaces en vue de prévenir et
d’écarter toute menace à la paix; réprimer toutes les menaces d’agres-
sion ou toute forme de rupture de la paix dans toute partie du
monde dans l'esprit de la Charte et conformément au droit interna-
tional.

A mes yeux, la justice exige que des mesures soient prises sans tar-
der pour empêcher la détérioration de la coexistence pacifique entre
les nations du monde. Quand la maison brûle, ce n’est pas le moment
de s'endormir.

Finalement, la justice, dans la présente affaire, nous impose d’agir
selon l'esprit et la lettre même du paragraphe 3 de l’article 2 de la
Charte qui proclame:

«Les Membres de l'Organisation règlent leurs différends inter-
nationaux par des moyens pacifiques, de telle manière que la paix
et la sécurité internationales ainsi que la justice ne soient pas mises
en danger».» (Questions d'interprétation et d'application de la
convention de Montréal de 1971 résultant de l'incident aérien de
Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni), mesures
conservatoires, ordonnance du 14 avril 1992, C.LJ. Recueil 1992,
p. 93; les italiques sont de moi.)

83. M. Nagendra Singh a écrit un ouvrage instructif et brillant sur le
rôle et l’œuvre de la Cour internationale de Justice. Son analyse et ses
conclusions se résument ainsi:

«Si nous examinons maintenant le Statut de la Cour qui, il faut le
rappeler, fait partie intégrante de la Charte, nous y trouvons à nou-
veau un certain nombre de dispositions qui éclairent les relations
entre la Cour et l'Organisation des Nations Unies.

90
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 99

L'article 38 du Statut dispose que la Cour a pour mission «de
régler conformément au droit international les différends qui lui sont
soumis». Le point essentiel à relever est que la Cour, bien qu'elle soit
un organe de l'Organisation des Nations Unies, n'est pas tenue de se
limiter à appliquer une espèce de «droit des Nations Unies», mais a
le droit, et même l'obligation, d'appliquer le droit international
général en vigueur entre tous les Etats. De manière très générale, il
appartient indubitablement à la Cour d’appliquer les buts et prin-
cipes de l'Organisation des Nations Unies tels qu'ils sont énoncés
dans les articles 1 et 2 de la Charte, mais elle est tenue de le faire en
rendant des décisions «conformément au droit international».»
(M. Nagendra Singh, The Role und Record of the International
Court of Justice, p. 43.)

«La Cour internationale de Justice est l’un des organes des Nations
Unies dont la réussite est avérée. Et pourtant, pendant certaines
périodes de son histoire, elle a été tristement sous-utilisée. L’Assem-
blée générale l’a reconnu officiellement, et je citerai seulement la
résolution 3232 (XXIX), adoptée en 1974, et la déclaration de
Manille, approuvée en 1982, qui toutes deux contiennent de longs
paragraphes exhortant les Etats à adopter une attitude positive et
active à l'égard du rôle de la Cour dans le règlement pacifique des
différends. La même préoccupation est manifeste dans l'étude très
intéressante qu'a consacrée récemment au rôle de la Cour le comité
consultatif juridique africano-asiatique, et qui a été distribuée à
l’Assemblée. Toutes ces exhortations, en fait, reviennent à demander
que les Etats fassent de la possibilité du règlement juridictionnel une
constante de leur diplomatie.» (/bid., p. 317.)

84. Je suis donc d’avis que, dans les circonstances de l'espèce, la Cour
aurait dû agir conformément à l’esprit et à la lettre des articles pertinents
de la Charte, qui sont invoqués dans les opinions précitées des juges de la
Cour, et en particulier conformément au paragraphe 2 de l’article 2 de la
Charte. comme le dit le juge Ajibola dans son opinion.

VIOLATION PAR L'INDE DE SES OBLIGATIONS
DE DROIT INTERNATIONAL COUTUMIER

85. Dans sa requête du 21 septembre 1999, le Pakistan invoque à
l'appui de sa requête les moyens de droit suivants:

«3) Violation de l'obligation faite par le droit international coutu-
mier de ne pas recourir à la force contre un autre Etat
L’Inde a manqué à l'obligation faite aux Etats par le droit inter-

national coutumier de ne pas employer la force contre un autre Etat.
En attaquant et en abattant, sans sommation et sans qu'il y ait eu

91
INCIDENT AERIEN (OP. DISS. PIRZADA) 100

provocation de sa part, un avion non armé du Pakistan dans l’espace
aérien pakistanais, l'Inde a gravement failli à cette obligation.

4) Violation de l'obligation faite par le droit international coutumier
de ne pas violer la souveraineté d'un autre Etat

L’incursion d’avions de chasse de l’armée indienne dans l’espace
aérien pakistanais et l'attaque et la destruction d’un avion non armé
de la marine pakistanaise effectuant des exercices de routine à l’inté-
rieur de l’espace aérien national constituent une violation de la sou-
veraineté du Pakistan et une violation par l’Inde de l’obligation que
lui impose le droit international coutumier.» (Requête du Pakistan
du 21 septembre 1999, p. 5 et 7.)

Dans les plaidoiries, il a été affirmé que:

«Le Pakistan n’abandonne pas la thèse suivant laquelle on peut se
référer légitimement à la Charte des Nations Unies, et tout particu-
lièrement au paragraphe 2 de l’article 4, en y voyant une confirma-
tion et une cristallisation des règles générales du droit international
coutumier sur les questions de fond soulevées par les éléments fac-
tuels de la présente affaire.» (CR 2000/1, p. 44, par. 54 (Lauter-
pacht).)

86. Les constatations de la Cour dans l'affaire du Nicaragua en 1984
s'appliquent parfaitement aux circonstances de la présente espèce:

«On notera tout d’abord que la réserve relative aux traités multi-
latéraux ne saurait empêcher la Cour de statuer sur toutes les deman-
des du Nicaragua puisque celui-ci, dans sa requête, ne limite pas ses
griefs aux seules violations des quatre conventions multilatérales sus-
mentionnées (paragraphe 68). Au contraire, il invoque un certain
nombre de principes du droit international général et coutumier qui,
d’après la requête, auraient été violés par les Etats-Unis. La Cour ne
peut rejeter les demandes nicaraguayennes fondées sur les principes
du droit international général et coutumier au seul motif que ces
principes sont repris dans les textes des conventions invoquées par le
Nicaragua.» (Activités militaires et paramilitaires au Nicaragua et
contre celui-ci { Nicaragua c. Etats-Unis d'Amérique), compétence et
recevabilité, arrêt, C.LJ. Recueil 1984, p. 424, par. 73.)

87. M. Lachs, dans son opinion individuelle dans l'affaire Lockerbie
{Libye c. Royaume-Uni), a fait observer à juste titre qu’«il est indubita-
ble que la mission de la Cour est d’assurer l'intégrité du droit internatio-
nal ... elle en est la principale gardienne» (Questions d'interprétation et
d'application de la convention de Montréal de 1971 résultant de l'incident
aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni), me-
sures conservatoires, ordonnance du 14 avril 1992, C.1.J. Recueil 1992,
p. 26, 27).

88. Nous nous reporterons aussi aux observations extrêmement inté-

92
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 101

ressantes faites par M. Weeramantry dans son opinion dissidente dans
l'affaire de la Compétence en matière de pêcheries (Espagne c. Canada):

«Ainsi, dès lors que la Cour est saisie d’une question relevant du
domaine de la clause facultative, cette question doit elle aussi être
strictement régie par les règles fixées par la Charte des Nations Unies
et le Statut de la Cour. On ne saurait s’y soustraire en formulant des
réserves, quelle que soit la forme qu’on leur donne. Les principes
fondamentaux du droit international priment à Pintérieur de cette
enclave protégée et ne sauraient être remis en cause au gré de l'Etat
déclarant.» (Compétence en matière de pêcheries {Espagne
c. Canada), compétence de la Cour, arrêt, CI J. Recueil 1998,
opinion dissidente du vice-président Weeramantry, p. 501, par. 22).

«Si donc un Etat demandeur affirme qu'un autre Etat a tenté de le
contraindre à se soumettre unilatéralement à sa juridiction pénale en
haute mer, de transgresser le principe fondamental de la liberté de la
haute mer, de violer la norme absolue du droit international qui
proscrit l'emploi de la force, de violer ainsi un principe fondamental
de la Charte des Nations Unies, de transgresser le principe bien éta-
bli de la souveraineté absolue de l’Etat demandeur, en haute mer, sur
les navires battant son pavillon, de mettre en danger la vie de ses
marins au mépris de conventions universellement acceptées concer-
nant la sauvegarde de la vie humaine en mer: toutes ces violations
présumées de règles fondamentales du droit international, relevant
de la compétence de la Cour en vertu de la reconnaissance générale
de sa juridiction, peuvent-elles être écartées d’un revers de main en
affirmant simplement que toutes ces actions étaient des mesures de
conservation des ressources halieutiques? Les réserves ne sont pas
des trous noirs du système consensuel où le droit n'aurait plus
cours.» (/bid., p. 502, par. 25.)

«On pourrait même faire valoir, au contraire, que le respect des
principes juridiques à l’intérieur du système est de nature à en ren-
forcer l'intégrité et non à l’affaiblir. Il ne me semble pas qu'il soit
loisible à la Cour, si une violation d’un principe de base du droit
international est portée à son attention, de fermer les yeux sur cet
acte illicite au motif qu'il relève de la clause de réserve. Une telle atti-
tude risque bel et bien de porter atteinte non seulement à l'autorité
de la Cour, mais aussi à l'intégrité de l’ensemble du système du droit
international, canevas d’un seul tenant qui ne saurait être appliqué
par morceaux. C’est dans l’étoffe sans accroc du droit international
que s’insère le système de la clause facultative, et c’est dans ce cadre
qu'il convient de considérer le consentement à la juridiction de la
Cour.» (/bid., p. 510, par. 54.)

89. On peut citer aussi les importantes observations faites par
M. Vereshchetin dans la même affaire, dans son opinion dissidente:

«Il est notoire que «la juridiction de la Cour est fondée sur le

93
INCIDENT AERIEN (OP. DISS. PIRZADA) 102

consentement des parties... I] existe un certain nombre de normes du
droit international qui encadrent le principe du consentement. Dès
lors qu'un Etat a consenti à la juridiction de la Cour, que ce soit par
voie d’accord spécial (compromis), en vertu de la clause juridiction-
nelle d’un traité ou par une déclaration d’acceptation de la clause
facultative, sa liberté à l'égard de la juridiction de la Cour cesse
d’être sans limite; à plus forte raison, elle ne saurait être absolue.
Selon le cas, cette liberté est régie par les règles générales du droit
international {pacta sunt servanda), par les règles spécifiques édic-
tées dans l'instrument considéré (les termes de la clause compro-
missoire), par le Statut et par les règles de procédure de la Cour.
(Compétence en matière de pêcheries { Espagne c. Canada), compé-
tence de la Cour, arrêt, C.LJ. Recueil 1998, opinion dissidente
de M. Vereshchetin, p. 574, par. 10.)

«Certes, un Etat qui émet une réserve le fait parfois parce qu'il
éprouve «des doutes quant à la compatibilité de certains de ses actes
avec le droit international»... et que de ce fait, il souhaite voir sa
conduite échapper à l’examen de la Cour. Cependant, le fait que la
licéité de certaines actions puisse apparaître douteuse est une
chose, mais cela en est une toute différente que de constater que les
actions que l'Etat cherche, par sa réserve, à soustraire à l'examen de
la Cour sont manifestement contraires à la Charte des Nations
Unies, au Statut de la Cour ou aux obligations erga omnes imposées
par le droit international. Il appartient à la Cour, placée devant un
tel dilemme, de faire la distinction entre ces deux situations juridi-
ques distinctes, qui sont susceptibles de donner lieu à des conclusions
différentes quant à la validité et à la recevabilité de la réserve en
question.

... De même, selon moi, la Cour ne saurait donner effet à une ré-
serve excluant expressément de sa juridiction l’examen de conduites
manifestement incompatibles avec les principes fondamentaux du
droit international, Une exception à la juridiction de la Cour se fon-
dant sur une réserve entachée d'un tel vice doit être rejetée par la
Cour comme irrecevable. Si la Cour reconnaissait qu’une telle réserve
peut s'appliquer, cela pourrait être interprété comme un aval juri-
dique donné à ce qui devrait en réalité être considéré comme un abus,
de la part de l'Etat, de son droit de ne pas être assigné sans son
consentement devant un tribunal international. D'une manière géné-
rale, les réserves et conditions formulées ne doivent pas saper ce qui
est la raison d’être même du système de la clause facultative.» (Jbid.,
p. 575-576, par. 11.)

90. Les observations suivantes de M. Bedjaoui dans l'affaire de la
Compétence en matière de pêcheries sont aussi pertinentes:

«La faculté laissée à l'Etat d’assortir sa déclaration de toute
réserve ou de toute condition doit cependant s’exercer dans le res-
pect du Statut et du Règlement de la Cour, de la Charte des Nations

94
INCIDENT AÉRIEN (OP. DISS. PIRZADA) 103

Unies, et plus généralement encore du droit international et de ce
que je me hasarderais à appeler «l’ordre public international». De
même que les actes de l'Etat, et plus généralement la conduite de
l'Etat, dans quelque domaine que ce soit des relations internatio-
nales, doivent être conformes aux normes juridiques internationales
en vigueur, de même l'émission d’une réserve, qui n’est autre qu’un
élément de cette conduite, doit aussi leur être conforme.»

— je ne vois pas pourquoi la Cour devrait hésiter à écarter, ou à
déclarer irrecevable, ou non opposable, même invalide ou nulle,
une réserve qui aurait pour objet ou pour effet d’annihiler ou de
dénaturer une ou plusieurs dispositions statutaires ou réglemen-
taires qui régissent le procès international et d’établir une sorte
de procédure judiciaire ad hoc à la convenance et au profit du
seul auteur de ladite réserve;

— je ne vois pas pourquoi la Cour accepterait de prendre en compte
une réserve qui, sous couleur d'établir des limites spécifiques à la
compétence de la Cour, apparaîtrait en fin de compte comme
incompatible avec le respect de l'intégrité de la déclaration dans
son ensemble, car si le droit international pose incontestable-
ment la liberté du consentement et si la déclaration pose la
reconnaissance de la compétence de la Cour, i] faut aussi que la
réserve faite dans ce cadre respecte la cohérence et lintégrité du

«système» de la clause facultative.» (C.J. Recueil 1998, opinion
dissidente de M. Bedjaoui, p. 533-534, par. 43-44.)

«L’épine dorsale du «système» de la clause facultative est consti-
tuée par la bonne foi entre les Etats déclarants. La liberté de l'Etat
d'introduire une réserve est conditionnée par ce principe.» (/bid.,
p. 537, par. 52.)

91. M. Torres Bernärdez, juge ad hoc, a fait observer ce qui suit:

«Le paragraphe 2 de l’article 36 du Statut établit un véritable
«système de juridiction» dit «juridiction obligatoire» à caractère
facultatif en ce sens que les Etats parties au Statut sont entièrement
libres d’y participer ou de s’abstenir de le faire. Il est dans la nature
des choses qu’au cours de l’examen par la Cour des affaires qui lui
sont soumises les déclarations des Etats acceptant la juridiction obli-
gatoire de la Cour occupent tout le terrain. Mais les déclarations ne
sont que le moyen par lequel les Etats qui le souhaitent participent
au système avec une ampleur plus ou moins grande et pendant des
périodes de temps plus ou moins longues. Les déclarations, actes uni-
latéraux des Etats participants, ne sont qu'un moyen de mise en
œuvre d’un système qui a une base de nature conventionnelle, le Sta-
tut de la Cour, qui fait partie intégrante de la Charte des Nations
Unies. Or, comme il est dit au paragraphe 2 de l'article 2 de la

95
INCIDENT AERIEN (OP. DISS. PIRZADA) 104

Charte, les Membres de l’Organisation, afin d’assurer à tous la jouis-
sance des droits et avantages résultant de leur qualité de Membre,
«doivent remplir de bonne foi les obligations qu’ils ont assumées au
terme de la présente Charte».» (C.LJ. Recueil 1998, opinion dissi-
dente de M. Torres Bernardez, juge ad hoc, p. 638, par. 144.)

92. Je pense donc que, notamment, les allégations du Pakistan selon
lesquelles I’ Inde a commis une violation de ses obligations de droit inter-
national coutumier de ne pas recourir a la force et de ne pas violer la
souveraineté d’un autre Etat auraient dû engager la Cour à exercer sa
compétence.

CIRCONSPECTION ET RETENUE, CRÉATIVITÉ ET RÉALISME

93. Sa compétence ayant une base consensuelle, la Cour fait générale-
ment preuve de circonspection et de retenue dans l’exercice de sa fonction
judiciaire. Cependant, progressivement, la Cour pourrait dégager des
principes de créativité constructive et de réalisme progressiste, comme
ceux que l’on trouve dans les opinions dissidentes des juges dans l’affaire
de la Compétence en matière de pécheries, que j'ai abondamment citées
plus haut.

94. Pour reprendre les termes de R. P. Anand:

«C’est le devoir de la Cour internationale, en tant qu’organe judi-
ciaire principal de l'Organisation des Nations Unies et de la commu-
nauté internationale, d'éviter de figer des règles juridiques qui ont pu
apparaitre dans des circonstances qui n’existent plus, et d’avoir
conscience des tendances nouvelles et des besoins futurs de la société
lorsqu’elle dit le droit. Les conditions dans lesquelles est né le droit
des gens classique, traditionnel, les opinions qu’il consacrait et les
intérêts qu'il protégeait, ont tous beaucoup changé. En fait, la nature
même de la communauté internationale, qui était composée d’une
famille de nations ... occidentales, relativement homogènes, s’est
modifiée pour s'étendre à des peuples ayant des cultures, des civili-
sations, des idéologies et des intérêts différents. Il faut se rappeler
que le droit n’est pas une constante de la société, mais une fonction.
Pour être efficace, il doit évoluer avec les idées, les pouvoirs et les
intérêts de la communauté. Comme l'a dit M. Moreno Quintana,
dans l'affaire du Droit de passage sur le territoire indien: «Juge de sa
loi — la Charte des Nations Unies — et juge de son temps, celui de
l'indépendance de tous les peuples de la terre, la Cour internationale
de Justice ne peut pas tourner le dos a Ja réalité du monde; le droit
international doit s’adapter aux nécessités politiques.» (R. P. Anand,
Studies in International Adjudication, p. 181.)

«Vu les dangers que présente un usage même limité de la force

96
INCIDENT AERIEN (OP. DISS. PIRZADA) 105

dans le monde d’aujourd’hui, parce qu’il risque de déboucher sur
une catastrophe nucléaire, la Cour internationale est peut-étre la
meilleure gardienne de ces droits.» (R. P. Anand, Studies in Inter-
national Adjudication, p. 34.)

95. Nous citerons aussi les observations faites par K. R. Simmonds au
sujet de la Cour:

«Si l’on accepte l’idée que l’efficacité de la Cour dépend en grande
partie de l’étendue de la compétence qui lui est conférée, on com-
prend nécessairement que le problème de la juridiction obligatoire
est central pour l'évolution future du travail de la Cour. Se sous-
traire à l’examen et à l'évaluation inévitables de ce problème central,
ou les repousser, quel que soit le poids des motivations extra-juridi-
ques, ne peut se justifier par des raisons de droit ou d'opportunité, et
ne peut qu’aggraver le problème lui-même.» (K. R. Simmonds,
«The Interhandel Case», The International and Comparative Law
Quarterly, vol. 10, 1961, p. 547.)

96. A cet égard, on peut se reporter aux brèves observations faites par
M. Kooijmans, aujourd’hui juge de la Cour internationale de Justice,
dans sa contribution au Colloque sur le développement de l'efficacité de la
Cour internationale de Justice:

«Sa compétence ayant une base consensuelle, la Cour risque de se
retrouver entre Charybde et Scylla lorsque cette compétence est
contestée. Si elle considère trop facilement qu’elle a compétence, cela
risque d'empêcher les Etats de voir dans la Cour un mécanisme utile
de règlement des différends; si elle décide qu'elle n’a pas compé-
tence, sur la base d’une interprétation trop restrictive des clauses de
compétence, elle risque de se marginaliser. Cependant, dans les faits,
le résultat sera le même, qu’elle rende ou non une décision sur le
fond: la Cour n’aura pas pu s'acquitter de sa fonction essentielle qui
est de régler les différends. Si la Cour ne se reconnaît pas compé-
tente, le conflit va se poursuivre; si elle décide qu'elle est compétente,
malgré les contestations vigoureuses du défendeur, il est fort pro-
bable que la partie à qui elle donne tort n’exécutera pas la décision
sur le fond.» (/ncreasing the Effectiveness of the International Court
of Justice, Proceedings of the ICJIUNITAR Colloquium to cele-
brate the 50th Anniversary of the Court, dir. publ. Connie Peck et
Roy S. Lee, p. 59.)

CONCLUSION: LA COUR AURAIT DU RE'ETER
L'EXCEPTION PRÉLIMINAIRE DE L'INDE A SA COMPETENCE

97. Pour les raisons exposées ci-dessus, je considère que la Cour aurait
da rejeter les exceptions préliminaires élevées par le Gouvernement indien

97

 
INCIDENT AERIEN (OP. DISS. PIRZADA) 106

à sa compétence, et accueillir la requête déposée par la République isla-
mique du Pakistan le 21 septembre 1999.

Mesures efficaces pour garantir la paix, la sécurité et la justice

98. Sans préjudice de ce qui précède, j'approuve pleinement le point de
vue qu’exprime la Cour dans les paragraphes 51 à 55 de son arrêt.

99. Je tiens à souligner que les Parties ont l'obligation de régler leurs
différends de bonne foi, y compris le différend concernant Etat de Jam-
mu-et-Cachemire et en particulier le différend résultant de l'incident
aérien du 10 août 1999.

100. Le grand Nelson Mandela à reconnu publiquement qu'il avait
reçu une immense inspiration de ses héros, Quaid-e-Azam Mohammed
Ali Jinnah et le Mahatma Gandhi. Tous deux croyaient au règne du droit
et de la justice. Dans ce nouveau millénaire, puissent l’Inde et le Pakistan
garder à l'esprit les idéaux de ces deux grands dirigeants, et prendre des
mesures rapides et efficaces pour garantir la paix, la sécurité et la justice
dans l'Asie du Sud.

{ Signé) Syed Sharifuddin PIRZADA.

98
